OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 10 N. High Street, Suite 500 West Chester, PA (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end: October 31, 2014 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) COMMON STOCKS - 87.5% Shares Value Consumer Discretionary - 11.2% Auto Components - 1.5% American Axle & Manufacturing Holdings, Inc. (a) (b) $ Cooper Tire & Rubber Company Cooper-Standard Holdings, Inc. (a) Dorman Products, Inc. (a) Drew Industries, Inc. Federal-Mogul Corporation (a) (b) Fox Factory Holding Corporation (a) Fuel Systems Solutions, Inc. (a) Gentherm, Inc. (a) Goodyear Tire & Rubber Company (The) Icahn Enterprises, L.P. Johnson Controls, Inc. Lear Corporation Modine Manufacturing Company (a) (b) Shiloh Industries, Inc. (a) Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc. (a) (b) STRATTEC Security Corporation Superior Industries International, Inc. (b) Tower International, Inc. (a) (b) UQM Technologies, Inc. (a) Automobiles - 0.1% Rush Enterprises, Inc. - Class B (a) Winnebago Industries, Inc. (a) (b) Distributors - 0.2% Core-Mark Holding Company, Inc. Stock Building Supply Holdings, Inc. (a) VOXX International Corporation (a) Diversified Consumer Services - 0.6% American Public Education, Inc. (a) Apollo Education Group, Inc. - Class A (a) Ascent Capital Group, Inc. - Class A (a) Bridgepoint Education, Inc. (a) Bright Horizons Family Solutions, Inc. (a) Carriage Services, Inc. China Education Alliance, Inc. (a) Collectors Universe, Inc. DeVry Education Group, Inc. Hillenbrand, Inc. (b) LifeLock, Inc. (a) Lincoln Educational Services Corporation Service Corporation International Steiner Leisure Ltd. (a) (b) Strayer Education, Inc. (a) 1 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Diversified Consumer Services - 0.6% (Continued) Universal Technical Institute, Inc. $ Hotels, Restaurants & Leisure - 2.1% Arcos Dorados Holdings, Inc. - Class A Biglari Holdings, Inc. (a) Bloomin' Brands, Inc. (a) Bob Evans Farms, Inc. Boyd Gaming Corporation (a) (b) Bravo Brio Restaurant Group, Inc. (a) Brinker International, Inc. Burger King Worldwide, Inc. Carrols Restaurant Group, Inc. (a) (b) CEC Entertainment, Inc. Century Casinos, Inc. (a) ClubCorp Holdings, Inc. Del Frisco's Restaurant Group, Inc. (a) Denny's Corporation (a) Diamond Resorts International, Inc. (a) DineEquity, Inc. Domino's Pizza, Inc. Einstein Noah Restaurant Group, Inc. (b) Fiesta Restaurant Group, Inc. (a) Frisch's Restaurants, Inc. Interval Leisure Group, Inc. Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) (b) Kona Grill, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marcus Corporation (b) Marriott Vacations Worldwide Corporation (a) Monarch Casino & Resort, Inc. (a) MTR Gaming Group, Inc. (a) Nathan's Famous, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) (b) Papa John's International, Inc. Penn National Gaming, Inc. (a) Pinnacle Entertainment, Inc. (a) Popeyes Louisiana Kitchen, Inc. (a) (b) Rick's Cabaret International, Inc. (a) Ruby Tuesday, Inc. (a) Ruth's Hospitality Group, Inc. Scientific Games Corporation - Class A (a) SeaWorld Entertainment, Inc. Sonic Corporation (a) (b) Town Sports International Holdings, Inc. (b) Wendy's Company (The) (b) Household Durables - 1.7% Brookfield Residential Properties, Inc. (a) Cavco Industries, Inc. (a) 2 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Household Durables - 1.7% (Continued) CSS Industries, Inc. $ Dixie Group, Inc. (The) (a) Flexsteel Industries, Inc. Harman International Industries, Inc. Helen of Troy Ltd. (a) Hovnanian Enterprises, Inc. - Class A (a) iRobot Corporation (a) La-Z-Boy, Inc. (b) LGI Homes, Inc. (a) Libbey, Inc. (a) (b) NVR, Inc. (a) Skullcandy, Inc. (a) Skyline Corporation (a) Standard Pacific Corporation (a) Taylor Morrison Home Corporation - Class A (a) Tempur Sealy International, Inc. (a) (b) UCP, Inc. - Class A (a) Universal Electronics, Inc. (a) WCI Communities, Inc. (a) Whirlpool Corporation ZAGG, Inc. (a) Internet & Catalog Retail - 0.3% 1-800-FLOWERS.COM, Inc. - Class A (a) CafePress, Inc. (a) FTD Companies, Inc. (a) Geeknet, Inc. (a) HSN, Inc. Liberty Interactive Corporation - Series A (a) MakeMyTrip Ltd. (a) priceline.com, Inc. (a) 95 RetailMeNot, Inc. (a) ValueVision Media, Inc. - Class A (a) Vitacost.com, Inc. (a) Leisure Equipment & Products - 0.1% Arctic Cat, Inc. Callaway Golf Company (b) Nautilus, Inc. (a) Media - 1.7% AMC Networks, Inc. - Class A (a) Ballantyne Strong, Inc. (a) Cablevision Systems Corporation - Class A Carmike Cinemas, Inc. (a) (b) CBS Corporation - Class A Cinemark Holdings, Inc. Clear Channel Outdoor Holdings, Inc. - Class A CTC Media, Inc. Cumulus Media, Inc. - Class A (a) 3 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Media - 1.7% (Continued) Digital Generation, Inc. (a) (b) $ DIRECTV (a) E.W. Scripps Company (The) - Class A (a) Emmis Communications Corporation - Class A (a) Entravision Communications Corporation - Class A Global Sources Ltd. (a) Gray Television, Inc. (a) Harte-Hanks, Inc. (b) Insignia Systems, Inc. (a) Interpublic Group of Companies, Inc. John Wiley & Sons, Inc. - Class A Journal Communications, Inc. - Class A (a) Lee Enterprises, Inc. (a) (b) LIN Media, LLC - Class A (a) Loral Space & Communications, Inc. (a) Madison Square Garden Company (The) - Class A (a) Martha Stewart Living Omnimedia, Inc. - Class A (a) MDC Partners, Inc. - Class A (b) Morningstar, Inc. National CineMedia, Inc. (b) Nexstar Broadcasting Group, Inc. - Class A Omnicom Group, Inc. Rentrak Corporation (a) Salem Communications Corporation - Class A Scholastic Corporation Shaw Communications, Inc. - Class B Sirius XM Holdings, Inc. (a) Starz - Series A (a) Valassis Communications, Inc. Viacom, Inc. - Class B World Wrestling Entertainment, Inc. - Class A Multiline Retail - 0.1% Burlington Stores, Inc. (a) Dollar General Corporation (a) Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Fred's, Inc. - Class A Gordmans Stores, Inc. (b) Specialty Retail - 2.3% Aaron's, Inc. ANN, INC. (a) Asbury Automotive Group, Inc. (a) Barnes & Noble, Inc. (a) (b) Best Buy Company, Inc. Big 5 Sporting Goods Corporation Body Central Corporation (a) Brown Shoe Company, Inc. Cato Corporation (The) - Class A 4 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Specialty Retail - 2.3% (Continued) Christopher & Banks Corporation (a) (b) $ Citi Trends, Inc. (a) CST Brands, Inc. Destination Maternity Corporation (b) DSW, Inc. - Class A Express, Inc. (a) Five Below, Inc. (a) Gap, Inc. (The) Genesco, Inc. (a) GNC Holdings, Inc. - Class A Haverty Furniture Companies, Inc. Jos. A. Bank Clothiers, Inc. (a) Kirkland's, Inc. (a) Lithia Motors, Inc. - Class A (b) MarineMax, Inc. (a) Mattress Firm Holding Corporation (a) Men's Wearhouse, Inc. (The) Murphy USA, Inc. (a) (b) New York & Company, Inc. (a) Pacific Sunwear of California, Inc. (a) Pep Boys - Manny, Moe & Jack (The) (a) Perfumania Holdings, Inc. (a) Pier 1 Imports, Inc. (b) Sally Beauty Holdings, Inc. (a) Sears Hometown and Outlet Stores, Inc. (a) Select Comfort Corporation (a) Shoe Carnival, Inc. (b) Signet Jewelers Ltd. Sonic Automotive, Inc. - Class A (b) Stein Mart, Inc. (b) Tilly's, Inc. - Class A (a) TravelCenters of America, LLC (a) (b) West Marine, Inc. (a) Wet Seal, Inc. (The) - Class A (a) Winmark Corporation Zumiez, Inc. (a) Textiles, Apparel & Luxury Goods - 0.5% Carter's, Inc. Columbia Sportswear Company CROCS, Inc. (a) Culp, Inc. Fifth & Pacific Companies, Inc. (a) Gildan Activewear, Inc. - Class A Hanesbrands, Inc. Joe's Jeans, Inc. (a) Jones Group, Inc. (The) Movado Group, Inc. R.G. Barry Corporation Rocky Brands, Inc. 5 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Textiles, Apparel & Luxury Goods - 0.5% (Continued) Skechers U.S.A., Inc. - Class A (a) $ Steven Madden Ltd. (a) Tumi Holdings, Inc. (a) Unifi, Inc. (a) Consumer Staples - 2.7% Beverages - 0.3% Beam, Inc. Brown-Forman Corporation - Class B 6 Coca-Cola Bottling Company Consolidated (b) Constellation Brands, Inc. - Class A (a) Cott Corporation (b) Craft Brewers Alliance, Inc. (a) National Beverage Corporation (a) Food & Staples Retailing - 0.7% Andersons, Inc. (The) (b) Casey's General Stores, Inc. Ingles Markets, Inc. - Class A (b) Kroger Company (The) Pantry, Inc. (The) (a) Rite Aid Corporation (a) (b) Roundy's, Inc. Safeway, Inc. Spartan Stores, Inc. Village Super Market, Inc. - Class A Weis Markets, Inc. Food Products - 1.2% Adecoagro, S.A. (a) (b) Alico, Inc. Archer-Daniels-Midland Company B&G Foods, Inc. (b) Bunge Ltd. Cal-Maine Foods, Inc. Chiquita Brands International, Inc. (a) (b) Farmer Brothers Company (a) Fresh Del Monte Produce, Inc. Ingredion, Inc. Inventure Foods, Inc. (a) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. Limoneira Company Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Post Holdings, Inc. (a) Sanderson Farms, Inc. (b) Seneca Foods Corporation - Class A (a) SunOpta, Inc. (a) (b) Tootsie Roll Industries, Inc. 6 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Consumer Staples - 2.7% (Continued) Food Products - 1.2% (Continued) WhiteWave Foods Company - Class A (a) $ Household Products - 0.1% Central Garden & Pet Company (a) Central Garden & Pet Company - Class A (a) Energizer Holdings, Inc. Harbinger Group, Inc. (a) (b) Oil-Dri Corporation of America Orchids Paper Products Company Personal Products - 0.3% Elizabeth Arden, Inc. (a) Female Health Company (The) IGI Laboratories, Inc. (a) Inter Parfums, Inc. (b) LifeVantage Corporation (a) Nu Skin Enterprises, Inc. - Class A Nutraceutical International Corporation (a) Revlon, Inc. (a) (b) Synutra International, Inc. (a) Tobacco - 0.1% Alliance One International, Inc. (a) Philip Morris International, Inc. Vector Group Ltd. Energy - 8.6% Energy Equipment & Services - 2.2% Atwood Oceanics, Inc. (a) (b) Basic Energy Services, Inc. (a) Bolt Technology Corporation Core Laboratories N.V. Dawson Geophysical Company (a) (b) Era Group, Inc. (a) Exterran Partners, L.P. Forum Energy Technologies, Inc. (a) Frank's International N.V. Global Geophysical Services, Inc. (a) (b) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A (b) Halliburton Company Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) (b) Hornbeck Offshore Services, Inc. (a) ION Geophysical Corporation (a) (b) Key Energy Services, Inc. (a) Matrix Service Company (a) National Oilwell Varco, Inc. Natural Gas Services Group, Inc. (a) North American Energy Partners, Inc. (a) 7 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Energy - 8.6% (Continued) Energy Equipment & Services - 2.2% (Continued) Oil States International, Inc. (a) $ Pacific Drilling, S.A. (a) Parker Drilling Company (a) PHI, Inc. (a) Pioneer Energy Services Corporation (a) Precision Drilling Corporation RigNet, Inc. (a) SAExploration Holdings, Inc. (a) Seadrill Partners, LLC Superior Energy Services, Inc. Tesco Corporation (a) Transocean Ltd. Willbros Group, Inc. (a) (b) Oil, Gas & Consumable Fuels - 6.4% Abraxas Petroleum Corporation (a) (b) Advantage Oil & Gas Ltd. (a) (b) Antero Resources Corporation (a) Approach Resources, Inc. (a) (b) Athlon Energy, Inc. (a) Baytex Energy Corporation Bellatrix Exploration Ltd. (a) Bonanza Creek Energy, Inc. (a) (b) Callon Petroleum Company (a) (b) Cameco Corporation Carrizo Oil & Gas, Inc. (a) (b) Cimarex Energy Company Clayton Williams Energy, Inc. (a) Cloud Peak Energy, Inc. (a) Comstock Resources, Inc. (b) Crestwood Equity Partners, L.P. Cross Timbers Royalty Trust Crosstex Energy, Inc. (b) CVR Refining, L.P. (b) Delek Logistics Partners, L.P. Denison Mines Corporation (a) DHT Holdings, Inc. Dorchester Minerals, L.P. (b) Eagle Rock Energy Partners, L.P. (b) Emerald Oil, Inc. (a) Emerge Energy Services, L.P. Encana Corporation Enduro Royalty Trust Energen Corporation EPL Oil & Gas, Inc. (a) EQT Midstream Partners, L.P. Equal Energy Ltd. Forest Oil Corporation (a) FX Energy, Inc. (a) (b) GasLog Ltd. (b) 8 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Energy - 8.6% (Continued) Oil, Gas & Consumable Fuels - 6.4% (Continued) Gastar Exploration, Inc. (a) $ Golar LNG Partners, L.P. Halcon Resources Corporation (a) Hugoton Royalty Trust Imperial Oil Ltd. Jones Energy, Inc. - Class A (a) Knightsbridge Tankers Ltd. Kodiak Oil & Gas Corporation (a) (b) Laredo Petroleum, Inc. (a) Lehigh Gas Partners, L.P. LRR Energy, L.P. Magnum Hunter Resources Corporation (a) Marathon Oil Corporation Marine Petroleum Trust 17 Marlin Midstream Partners, L.P. Martin Midstream Partners, L.P. Matador Resources Company (a) Memorial Production Partners, L.P. Mid-Con Energy Partners, L.P. Midstates Petroleum Company, Inc. (a) (b) MPLX, L.P. Natural Resource Partners, L.P. Navigator Holdings Ltd. (a) Navios Maritime Acquisition Corporation New Source Energy Partners, L.P. Newfield Exploration Company (a) North European Oil Royalty Trust NuStar GP Holdings, LLC Oiltanking Partners, L.P. Pacific Coast Oil Trust Panhandle Oil & Gas, Inc. - Class A PBF Energy, Inc. - Class A Pengrowth Energy Corporation Penn Virginia Corporation (a) (b) Penn West Petroleum Ltd. Permian Basin Royalty Trust Phillips 66 Phillips 66 Partners, L.P. Plains All American Pipeline, L.P. 1 2 PostRock Energy Corporation (a) QEP Midstream Partners, L.P. QEP Resources, Inc. (b) QR Energy, L.P. Renewable Energy Group, Inc. (a) Rentech, Inc. (a) Resolute Energy Corporation (a) REX American Resources Corporation (a) Rex Energy Corporation (a) Ring Energy, Inc. (a) Rose Rock Midstream, L.P. 9 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Energy - 8.6% (Continued) Oil, Gas & Consumable Fuels - 6.4% (Continued) Sabine Royalty Trust $ SandRidge Mississippian Trust II SandRidge Permian Trust (b) Scorpio Tankers, Inc. SemGroup Corporation - Class A SM Energy Company Southcross Energy Partners, L.P. Sprague Resources, L.P. (a) StealthGas, Inc. (a) Stone Energy Corporation (a) (b) Swift Energy Company (a) (b) Synergy Resources Corporation (a) (b) Talisman Energy, Inc. Tallgrass Energy Partners, L.P. Targa Resources Corporation Teekay Corporation Tengasco, Inc. (a) Tesoro Corporation Tesoro Logistics, L.P. TransCanada Corporation TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (b) Tsakos Energy Navigation Ltd. (b) Ultra Petroleum Corporation (a) VAALCO Energy, Inc. (a) VOC Energy Trust W&T Offshore, Inc. (b) Warren Resources, Inc. (a) (b) Western Gas Partners, L.P. Western Refining Logistics, L.P. (a) Westmoreland Coal Company (a) Whiting USA Trust II World Point Terminals, L.P. WPX Energy, Inc. (a) Financials - 12.1% Capital Markets - 1.8% Ameriprise Financial, Inc. Apollo Global Management, LLC - Class A (b) BGC Partners, Inc. - Class A Blackstone Group, L.P. (The) Capital Southwest Corporation Capitala Finance Corporation Carlyle Group, L.P. (The) Diamond Hill Investment Group, Inc. E*TRADE Financial Corporation (a) Ellington Financial, LLC Evercore Partners, Inc. - Class A FBR & Company (a) GAMCO Investors, Inc. - Class A 10 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Capital Markets - 1.8% (Continued) GFI Group, Inc. $ Gladstone Investment Corporation Hannon Armstrong Sustainable InfrastructureCapital, Inc. Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A ICG Group, Inc. (a) Janus Capital Group, Inc. KCG Holdings, Inc. - Class A (a) KKR & Company, L.P. (b) Ladenburg Thalmann Financial Services, Inc. (a) LPL Financial Holdings, Inc. Main Street Capital Corporation Manning & Napier, Inc. Marcus & Millichap, Inc. (a) MCG Capital Corporation Medallion Financial Corporation New Mountain Finance Corporation (b) NGP Capital Resources Company Northern Trust Corporation Oaktree Capital Group, LLC Oppenheimer Holdings, Inc. - Class A PennantPark Floating Rate Capital Ltd. PennantPark Investment Corporation (b) Pzena Investment Management, Inc. - Class A SEI Investments Company Silvercrest Asset Management Group, Inc. - Class A Solar Capital Ltd. Solar Senior Capital Ltd. Steel Excel, Inc. (a) Stifel Financial Corporation (a) (b) SWS Group, Inc. (a) THL Credit, Inc. Triangle Capital Corporation Waddell & Reed Financial, Inc. - Class A Westwood Holdings Group, Inc. WisdomTree Investments, Inc. (a) Commercial Banks - 2.5% 1st Source Corporation Ameris Bancorp (a) Associated Banc-Corp Banco Latinoamericano de Comercio Exterior, S.A. - Class E Bancorp, Inc. (The) (a) Bank of Kentucky Financial Corporation Bank of Marin Bancorp BBCN Bancorp, Inc. BNC Bancorp BOK Financial Corporation 11 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Commercial Banks - 2.5% (Continued) Boston Private Financial Holdings, Inc. $ Bryn Mawr Bank Corporation C&F Financial Corporation Camden National Corporation Canadian Imperial Bank of Commerce Capital Bank Financial Corporation - Class A (a) CapitalSource, Inc. Cardinal Financial Corporation Cascade Bancorp (a) Center Bancorporation, Inc. Central Pacific Financial Corporation Chemical Financial Corporation CoBiz Financial, Inc. Columbia Banking System, Inc. ConnectOne Bancorp, Inc. (a) Customers Bancorp, Inc. (a) Eagle Bancorp, Inc. (a) (b) Enterprise Financial Services Corporation Fidelity Southern Corporation Financial Institutions, Inc. First BanCorporation (Puerto Rico) (a) First Busey Corporation First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corporation First Community Bancshares, Inc. First Financial Corporation First Financial Holdings, Inc. First Interstate BancSystem, Inc. First Merchants Corporation First Midwest Bancorp, Inc. First NBC Bank Holding Company (a) First Niagara Financial Group, Inc. First Republic Bank (b) German American Bancorp, Inc. Great Southern Bancorp, Inc. Hancock Holding Company Hanmi Financial Corporation HomeTrust Bancshares, Inc. (a) Horizon Bancorp Huntington Bancshares, Inc. IBERIABANK Corporation Independent Bank Corporation (Michigan) (a) Independent Bank Group, Inc. International Bancshares Corporation MainSource Financial Group, Inc. Middleburg Financial Corporation National Bank Holdings Corporation - Class A National Penn Bancshares, Inc. OFG Bancorp 12 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Commercial Banks - 2.5% (Continued) Old Line Bancshares, Inc. $ Old National Bancorp OmniAmerican Bancorp, Inc. (a) Pacific Continental Corporation Pacific Premier Bancorp, Inc. (a) Penns Woods Bancorp, Inc. 21 PrivateBancorp, Inc. Regions Financial Corporation S.Y. Bancorp, Inc. Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (a) Southwest Bancorp, Inc. Sterling Financial Corporation (b) SunTrust Banks, Inc. Synovus Financial Corporation (b) Texas Capital Bancshares, Inc. (a) (b) Tompkins Financial Corporation Tower Financial Corporation TriCo Bancshares Union First Market Bankshares Corporation United Community Banks, Inc. (a) Univest Corporation of Pennsylvania Virginia Commerce Bancorp (a) Washington Banking Company WesBanco, Inc. Westbury Bancorp, Inc. (a) Western Alliance Bancorp (a) Wilshire Bancorp, Inc. Wintrust Financial Corporation Consumer Finance - 0.5% Cash America International, Inc. (b) First Cash Financial Services, Inc. (a) (b) First Marblehead Corporation (The) (a) Nelnet, Inc. - Class A (b) Nicholas Financial, Inc. Portfolio Recovery Associates, Inc. (a) (b) Regional Management Corporation (a) Diversified Financial Services - 0.4% CBOE Holdings, Inc. China Commercial Credit, Inc. (a) CIT Group, Inc. Compass Diversified Holdings, Inc. Global Eagle Entertainment, Inc. (a) ING U.S., Inc. IntercontinentalExchange Group, Inc. MarketAxess Holdings, Inc. Marlin Business Services Corporation NewStar Financial, Inc. (a) 13 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Diversified Financial Services - 0.4% (Continued) PHH Corporation (a) $ PICO Holdings, Inc. (a) Texas Pacific Land Trust (a) Tiptree Financial, Inc. Insurance - 2.2% Ambac Financial Group, Inc. (a) AMERISAFE, Inc. (b) Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd. 11 Baldwin & Lyons, Inc. - Class B Berkley (W.R.) Corporation Crawford & Company - Class B eHealth, Inc. (a) EMC Insurance Group, Inc. Employers Holdings, Inc. (b) Erie Indemnity Company - Class A Everest Re Group Ltd. FBL Financial Group, Inc. - Class A Federated National Holding Company Fidelity National Financial, Inc. - Class A Genworth Financial, Inc. - Class A (a) Greenlight Capital Re Ltd. - Class A (a) Hanover Insurance Group, Inc. (The) (b) HCC Insurance Holdings, Inc. Hilltop Holdings, Inc. (a) (b) Horace Mann Educators Corporation (b) Infinity Property & Casualty Corporation (b) Investors Title Company Kansas City Life Insurance Company (b) Kemper Corporation Maiden Holdings Ltd. (b) National Interstate Corporation National Western Life Insurance Company - Class A Navigators Group, Inc. (The) (a) Old Republic International Corporation OneBeacon Insurance Group Ltd. - Class A PartnerRe Ltd. (a) Phoenix Companies, Inc. (The) (a) Primerica, Inc. ProAssurance Corporation Progressive Corporation (The) Reinsurance Group of America, Inc. Safety Insurance Group, Inc. (b) Selective Insurance Group, Inc. (b) State Auto Financial Corporation Symetra Financial Corporation (b) Third Point Reinsurance Ltd. (a) United Fire Group, Inc. (b) 14 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Insurance - 2.2% (Continued) United Insurance Holdings Corporation $ Universal Insurance Holdings, Inc. Real Estate Investment Trusts (REIT) - 3.5% Acadia Realty Trust AG Mortgage Investment Trust, Inc. Agree Realty Corporation American Assets Trust, Inc. (b) AmREIT, Inc. - Class B Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation Apartment Investment & Management Company - Class A Apollo Commercial Real Estate Finance, Inc. Ares Commercial Real Estate Corporation Ashford Hospitality Prime, Inc. Ashford Hospitality Trust, Inc. (b) Aviv REIT, Inc. BioMed Realty Trust, Inc. Blackstone Mortgage Trust, Inc. - Class A BRE Properties, Inc. 47 CBL & Associates Properties, Inc. Cedar Realty Trust, Inc. Chatham Lodging Trust Cherry Hill Mortage Investment Corporation Chesapeake Lodging Trust Chimera Investment Corporation Cole Real Estate Investments, Inc. Colony Financial, Inc. CommonWealth REIT Corrections Corporation of America Cousins Properties, Inc. CYS Investments, Inc. DCT Industrial Trust, Inc. DiamondRock Hospitality Company Dynex Capital, Inc. Education Realty Trust, Inc. Ellington Residential Mortgage REIT Equity Lifestyle Properties, Inc. Equity One, Inc. Excel Trust, Inc. FelCor Lodging Trust, Inc. Franklin Street Properties Corporation Geo Group, Inc. (The) Gladstone Commercial Corporation Glimcher Realty Trust Gramercy Property Trust, Inc. (a) (b) Granite Real Estate Investment Trust (b) Healthcare Trust of America, Inc. - Class A Hersha Hospitality Trust (b) 15 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Real Estate Investment Trusts (REIT) - 3.5% (Continued) Home Properties, Inc. $ Hospitality Properties Trust Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Investors Real Estate Trust Kilroy Realty Corporation LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc. (b) Mack-Cali Realty Corporation Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Monmouth Real Estate Investment Corporation -Class A New Residential Investment Corporation Newcastle Investment Corporation NorthStar Realty Finance Corporation One Liberty Properties, Inc. Owens Realty Mortgage, Inc. Pennsylvania Real Estate Investment Trust Physicians Realty Trust Potlatch Corporation PS Business Parks, Inc. QTS Realty Trust, Inc. - Class A Rayonier, Inc. Resource Capital Corporation (b) Retail Opportunity Investments Corporation Rexford Industrial Realty, Inc. RLJ Lodging Trust Saul Centers, Inc. (b) Select Income REIT Senior Housing Properties Trust Sovran Self Storage, Inc. STAG Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. (b) Sunstone Hotel Investors, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Terreno Realty Corporation Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A W.P. Carey, Inc. Washington Real Estate Investment Trust Weyerhaeuser Company Whitestone REIT Winthrop Realty Trust Real Estate Management & Development - 0.1% Brookfield Office Properties, Inc. 16 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Financials - 12.1% (Continued) Real Estate Management & Development - 0.1% (Continued) CBRE Group, Inc. - Class A (a) $ China HGS Real Estate, Inc. (a) FirstService Corporation Forest City Enterprises, Inc. - Class A (a) Forestar Group, Inc. (a) Jones Lang LaSalle, Inc. ZipRealty, Inc. (a) Thrifts & Mortgage Finance - 1.1% America First Multifamily Investors, L.P. Apollo Residential Mortgage, Inc. Astoria Financial Corporation Bank Mutual Corporation Berkshire Hills Bancorp, Inc. BofI Holding, Inc. (a) Capitol Federal Financial, Inc. Dime Community Bancshares, Inc. Doral Financial Corporation (a) Federal Agricultural Mortgage Corporation - Class C First Defiance Financial Corporation Flagstar Bancorp, Inc. (a) (b) Flushing Financial Corporation Franklin Financial Corporation (a) Heritage Financial Group, Inc. (a) Home Federal Bancorp, Inc. Home Loan Servicing Solutions Ltd. HomeStreet, Inc. Northfield Bancorp, Inc. Northwest Bancshares, Inc. Oritani Financial Corporation (b) Provident Financial Holdings, Inc. Provident Financial Services, Inc. Territorial Bancorp, Inc. TFS Financial Corporation (a) United Financial Bancorp, Inc. ViewPoint Financial Group, Inc. (b) Walker & Dunlop, Inc. (a) Washington Federal, Inc. WSFS Financial Corporation 36 Health Care - 15.9% Biotechnology - 3.8% Acceleron Pharma, Inc. (a) Acorda Therapeutics, Inc. (a) Advaxis, Inc. (a) Aegerion Pharmaceuticals, Inc. (a) (b) Agenus, Inc. (a) (b) Agios Pharmaceuticals, Inc. (a) Alkermes plc (a) Alnylam Pharmaceuticals, Inc. (a) 17 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Biotechnology - 3.8% (Continued) AMAG Pharmaceuticals, Inc. (a) $ Amicus Therapeutics, Inc. (a) (b) Anacor Pharmaceuticals, Inc. (a) Anthera Pharmaceuticals, Inc. (a) ArQule, Inc. (a) (b) Array BioPharma, Inc. (a) (b) Athersys, Inc. (a) (b) AVEO Pharmaceuticals, Inc. (a) BIND Therapeutics, Inc. (a) BioCryst Pharmaceuticals, Inc. (a) (b) Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) BioSpecifics Technologies Corporation (a) bluebird bio, Inc. (a) Cancer Genetics, Inc. (a) Cellular Dynamics International, Inc. (a) Cel-Sci Corporation (a) Chimerix, Inc. (a) Codexis, Inc. (a) Coronado Biosciences, Inc. (a) Curis, Inc. (a) (b) Cytokinetics, Inc. (a) (b) Cytori Therapeutics, Inc. (a) Discovery Laboratories, Inc. (a) (b) Dyax Corporation (a) (b) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) (b) Enanta Pharmaceuticals, Inc. (a) Enzon Pharmaceuticals, Inc. Enzymotec, Ltd. (a) Esperion Therapeutics, Inc. (a) Five Prime Therapeutics, Inc. (a) Genomic Health, Inc. (a) GenVec, Inc. (a) Geron Corporation (a) (b) Halozyme Therapeutics, Inc. (a) Harvard Apparatus Regenerative Technology, Inc. (a) 1 2 Hyperion Therapeutics, Inc. (a) ImmunoGen, Inc. (a) Incyte Corporation (a) Insys Therapeutics, Inc. (a) KaloBios Pharmaceuticals, Inc. (a) 60 Kamada Ltd. (a) Karyopharm Therapeutics, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) Lexicon Pharmaceuticals, Inc. (a) MacroGenics, Inc. (a) MiMedx Group, Inc. (a) (b) Mirati Therapeutics, Inc. (a) Momenta Pharmaceuticals, Inc. (a) (b) 18 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Biotechnology - 3.8% (Continued) Nanosphere, Inc. (a) (b) $ Navidea Biopharmaceuticals, Inc. (a) Neurocrine Biosciences, Inc. (a) NewLink Genetics Corporation (a) OncoGenex Pharmaceuticals, Inc. (a) Oncothyreon, Inc. (a) Ophthotech Corporation (a) PDL BioPharma, Inc. (b) Portola Pharmaceuticals, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Protalix BioTherapeutics, Inc. (a) Prothena Corporation plc (a) PTC Therapeutics, Inc. (a) QLT, Inc. (a) (b) Raptor Pharmaceutical Corporation (a) Receptos, Inc. (a) Regado Biosciences, Inc. (a) Repligen Corporation (a) Rigel Pharmaceuticals, Inc. (a) (b) Sangamo Biosciences, Inc. (a) SciClone Pharmaceuticals, Inc. (a) Sinovac Biotech Ltd. (a) Sorrento Therapeutics, Inc. (a) StemCells, Inc. (a) Synageva BioPharma Corporation (a) Synthetic Biologics, Inc. (a) Targacept, Inc. (a) Tetraphase Pharmaceuticals, Inc. (a) Threshold Pharmaceuticals, Inc. (a) United Therapeutics Corporation (a) Vical, Inc. (a) (b) XOMA Corporation (a) (b) Health Care Equipment & Supplies - 3.5% Alere, Inc. (a) Analogic Corporation AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) ArthroCare Corporation (a) (b) AtriCure, Inc. (a) Atrion Corporation Baxano Surgical, Inc. (a) Becton, Dickinson and Company Cantel Medical Corporation (b) Cardica, Inc. (a) CONMED Corporation Cooper Companies, Inc. (The) CryoLife, Inc. Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) 19 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Health Care Equipment & Supplies - 3.5% (Continued) DENTSPLY International, Inc. $ DexCom, Inc. (a) (b) Digirad Corporation Edwards Lifesciences Corporation (a) Exactech, Inc. (a) Globus Medical, Inc. - Class A (a) Greatbatch, Inc. (a) Haemonetics Corporation (a) HeartWare International, Inc. (a) (b) Hill-Rom Holdings, Inc. ICU Medical, Inc. (a) InspireMD, Inc. (a) Integra LifeSciences Holdings Corporation (a) Invacare Corporation IRIDEX Corporation (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) (b) Natus Medical, Inc. (a) (b) Novadaq Technologies, Inc. (a) NuVasive, Inc. (a) NxStage Medical, Inc. (a) OraSure Technologies, Inc. (a) Orthofix International N.V. (a) RTI Surgical, Inc. (a) Sirona Dental Systems, Inc. (a) Spectranetics Corporation (The) (a) STAAR Surgical Company (a) STERIS Corporation SurModics, Inc. (a) (b) Symmetry Medical, Inc. (a) (b) Syneron Medical Ltd. (a) (b) Thoratec Corporation (a) Tornier N.V. (a) (b) Vascular Solutions, Inc. (a) West Pharmaceutical Services, Inc. ZELTIQ Aesthetics, Inc. (a) (b) Health Care Providers & Services - 5.0% Addus HomeCare Corporation (a) Air Methods Corporation (a) (b) Alliance Healthcare Services, Inc. (a) (b) Almost Family, Inc. (a) Amedisys, Inc. (a) (b) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) (b) BioTelemetry, Inc. (a) Capital Senior Living Corporation (a) (b) Cardinal Health, Inc. Centene Corporation (a) Corvel Corporation (a) 20 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Health Care Providers & Services - 5.0% (Continued) Cross Country Healthcare, Inc. (a) (b) $ Emeritus Corporation (a) Ensign Group, Inc. (The) (b) Envision Healthcare Holdings, Inc. (a) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) Hanger, Inc. (a) Health Net, Inc. (a) (b) HealthSouth Corporation (b) Henry Schein, Inc. (a) HMS Holdings Corporation (a) (b) Humana, Inc. IPC The Hospitalist Company, Inc. (a) Kindred Healthcare, Inc. Landauer, Inc. LCA-Vision, Inc. (a) LHC Group, Inc. (a) (b) LifePoint Hospitals, Inc. (a) (b) Magellan Health Services, Inc. (a) (b) Molina Healthcare, Inc. (a) (b) MWI Veterinary Supply, Inc. (a) National Healthcare Corporation National Research Corporation - Class A (a) National Research Corporation - Class B PharMerica Corporation (a) (b) Premier, Inc. - Class A (a) Providence Service Corporation (The) (a) Select Medical Holdings Corporation (b) Skilled Healthcare Group, Inc. - Class A (a) Surgical Care Affiliates, Inc. (a) Team Health Holdings, Inc. (a) (b) Triple-S Management Corporation - Class B (a) (b) U.S. Physical Therapy, Inc. (b) Universal American Corporation VCA Antech, Inc. (a) (b) Veracyte, Inc. (a) WellCare Health Plans, Inc. (a) (b) Health Care Technology - 0.9% Allscripts Healthcare Solutions, Inc. (a) Computer Programs & Systems, Inc. HealthStream, Inc. (a) (b) iCAD, Inc. (a) MedAssets, Inc. (a) (b) Medidata Solutions, Inc. (a) Merge Healthcare, Inc. (a) (b) Omnicell, Inc. (a) (b) Quality Systems, Inc. 21 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Life Sciences Tools & Services - 1.0% Affymetrix, Inc. (a) $ Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Compugen Ltd. (a) Covance, Inc. (a) Enzo Biochem, Inc. (a) Fluidigm Corporation (a) Harvard Bioscience, Inc. (a) Life Technologies Corporation (a) NanoString Technologies, Inc. (a) NeoGenomics, Inc. (a) Nordion, Inc. (a) (b) Pacific Biosciences of California, Inc. (a) (b) PerkinElmer, Inc. pSivida Corporation (a) Quintiles Transnational Holdings, Inc. (a) Response Genetics, Inc. (a) Techne Corporation Pharmaceuticals - 1.7% Acasti Pharma, Inc. (a) Actavis plc (a) Aerie Pharmaceuticals, Inc. (a) Akorn, Inc. (a) Aratana Therapeutics, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) Biodel, Inc. (a) Biota Pharmaceuticals, Inc. (a) Cadence Pharmaceuticals, Inc. (a) (b) Cardiome Pharma Corporation (a) Cempra, Inc. (a) Corcept Therapeutics, Inc. (a) Cornerstone Therapeutics, Inc. (a) DepoMed, Inc. (a) (b) DURECT Corporation (a) Eli Lilly & Company Evoke Pharma, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) (b) Imprimis Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals plc (a) Mallinckrodt plc (a) (b) Medicines Company (The) (a) (b) Nektar Therapeutics (a) Ocera Therapeutics, Inc. (a) Pain Therapeutics, Inc. (a) POZEN, Inc. (a) Prestige Brands Holdings, Inc. (a) Sagent Pharmaceuticals, Inc. (a) 22 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Health Care - 15.9% (Continued) Pharmaceuticals - 1.7% (Continued) Salix Pharmaceuticals Ltd. (a) $ Sucampo Pharmaceuticals, Inc. - Class A (a) (b) TherapeuticsMD, Inc. (a) Ventrus BioSciences, Inc. (a) Zoetis, Inc. Industrials - 13.4% Aerospace & Defense - 0.7% AAR Corporation Alliant Techsystems, Inc. American Science & Engineering, Inc. Arotech Corporation (a) Astronics Corporation (a) Astronics Corporation - Class B (a) Astrotech Corporation (a) Curtiss-Wright Corporation Ducommun, Inc. (a) Engility Holdings, Inc. (a) Esterline Technologies Corporation (a) Exelis, Inc. HEICO Corporation Hexcel Corporation (a) Huntington Ingalls Industries, Inc. Innovative Solutions & Support, Inc. (a) MOOG, Inc. - Class A (a) Orbital Sciences Corporation (a) (b) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Sypris Solutions, Inc. Taser International, Inc. (a) Air Freight & Logistics - 0.2% Atlas Air Worldwide Holdings, Inc. (a) Forward Air Corporation Hub Group, Inc. - Class A (a) (b) Pacer International, Inc. (a) Park-Ohio Holdings Corporation (a) (b) Airlines - 0.7% Copa Holdings, S.A. - Class A Hawaiian Holdings, Inc. (a) (b) JetBlue Airways Corporation (a) Republic Airways Holdings, Inc. (a) (b) SkyWest, Inc. (b) Spirit Airlines, Inc. (a) Building Products - 1.2% AAON, Inc. American Woodmark Corporation (a) Apogee Enterprises, Inc. 23 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Industrials - 13.4% (Continued) Building Products - 1.2% (Continued) Armstrong World Industries, Inc. (a) $ Builders FirstSource, Inc. (a) Gibraltar Industries, Inc. (a) Griffon Corporation Insteel Industries, Inc. Lennox International, Inc. NCI Building Systems, Inc. (a) Norcraft Companies, Inc. (a) Nortek, Inc. (a) Patrick Industries, Inc. (a) PGT, Inc. (a) Ply Gem Holdings, Inc. (a) Quanex Building Products Corporation Simpson Manufacturing Company, Inc. Trex Company, Inc. (a) Universal Forest Products, Inc. (b) USG Corporation (a) Commercial Services & Supplies - 1.8% ABM Industries, Inc. ARC Document Solutions, Inc. (a) Brink's Company (The) Casella Waste Systems, Inc. - Class A (a) (b) CECO Environmental Corporation 96 Consolidated Graphics, Inc. (a) Copart, Inc. (a) Costa, Inc. - Class A (a) Covanta Holding Corporation (b) CyrusOne, Inc. EnerNOC, Inc. (a) Fuel Tech, Inc. (a) Heritage-Crystal Clean, Inc. (a) HNI Corporation (b) Hudson Technologies, Inc. (a) Interface, Inc. Kimball International, Inc. - Class B Knoll, Inc. McGrath RentCorp Metalico, Inc. (a) Mobile Mini, Inc. (a) Multi-Color Corporation Performant Financial Corporation (a) Progressive Waste Solutions Ltd. R.R. Donnelley & Sons Company Republic Services, Inc. Rollins, Inc. Steelcase, Inc. - Class A (b) SYKES Enterprises, Inc. (a) (b) Team, Inc. (a) UniFirst Corporation 24 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Industrials - 13.4% (Continued) Commercial Services & Supplies - 1.8% (Continued) US Ecology, Inc. $ Viad Corporation (b) Construction & Engineering - 1.1% AECOM Technology Corporation (a) Ameresco, Inc. - Class A (a) Argan, Inc. Comfort Systems USA, Inc. Dycom Industries, Inc. (a) (b) EMCOR Group, Inc. Furmanite Corporation (a) Goldfield Corporation (The) (a) Great Lakes Dredge & Dock Corporation (a) (b) MYR Group, Inc. (a) (b) Northwest Pipe Company (a) Pike Corporation (a) Primoris Services Corporation (b) Tutor Perini Corporation (a) Electrical Equipment - 0.8% Acuity Brands, Inc. AZZ, Inc. Belden, Inc. Brady Corporation - Class A Broadwind Energy, Inc. (a) Coleman Cable, Inc. (b) Emerson Electric Company Encore Wire Corporation Franklin Electric Company, Inc. General Cable Corporation Global Power Equipment Group, Inc. Hubbell, Inc. - Class B II-VI, Inc. (a) Lihua International, Inc. (a) Orion Energy Systems, Inc. (a) Polypore International, Inc. (a) Powell Industries, Inc. Power Solutions International, Inc. (a) Preformed Line Products Company (b) Regal-Beloit Corporation Sensata Technologies Holding N.V. (a) Thermon Group Holdings, Inc. (a) Vicor Corporation (a) (b) Industrial Conglomerates - 0.1% 3M Company Raven Industries, Inc. Standex International Corporation 25 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Industrials - 13.4% (Continued) Machinery - 3.3% Actuant Corporation - Class A (b) $ Adept Technology, Inc. (a) Alamo Group, Inc. Albany International Corporation - Class A American Railcar Industries, Inc. (b) Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. Blount International, Inc. (a) Chart Industries, Inc. (a) China Yuchai International Ltd. (b) CIRCOR International, Inc. (b) CNH Industrial N.V. (a) Columbus McKinnon Corporation (a) (b) Donaldson Company, Inc. Duoyuan Printing, Inc. (a) (c) Dynamic Materials Corporation Energy Recovery, Inc. (a) EnPro Industries, Inc. (a) ESCO Technologies, Inc. Federal Signal Corporation (a) Global Brass & Copper Holdings, Inc. Gorman-Rupp Company (The) Graco, Inc. Graham Corporation Harsco Corporation (b) Hyster-Yale Materials Handling, Inc. (b) IDEX Corporation ITT Corporation John Bean Technologies Corporation (b) Kadant, Inc. (b) L.B. Foster Company - Class A Lincoln Electric Holdings, Inc. Lydall, Inc. (a) Manitex International, Inc. (a) Manitowoc Company, Inc. (The) Meritor, Inc. (a) MFRI, Inc. (a) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A (b) NACCO Industries, Inc. - Class A (b) NN, Inc. Oshkosh Corporation Rexnord Corporation (a) SPX Corporation Tennant Company Titan International, Inc. Toro Company (The) (b) Wabash National Corporation (a) WABCO Holdings, Inc. (a) Xerium Technologies, Inc. (a) 26 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Industrials - 13.4% (Continued) Machinery - 3.3% (Continued) Xylem, Inc. $ Marine - 0.4% Baltic Trading Ltd. (b) Costamare, Inc. (b) Danaos Corporation (a) Diana Shipping, Inc. (a) DryShips, Inc. (a) Global Ship Lease, Inc. - Class A (a) International Shipholding Corporation Kirby Corporation (a) Matson, Inc. (b) Navios Maritime Holdings, Inc. Safe Bulkers, Inc. Seaspan Corporation Star Bulk Carriers Corporation (a) Professional Services - 1.1% Barrett Business Services, Inc. CDI Corporation Exponent, Inc. Franklin Covey Company (a) FTI Consulting, Inc. (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. (b) Huron Consulting Group, Inc. (a) Insperity, Inc. Kelly Services, Inc. - Class A Korn/Ferry International (a) (b) ManpowerGroup, Inc. Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) (b) On Assignment, Inc. (a) (b) Pendrell Corporation (a) Resources Connection, Inc. Robert Half International, Inc. TrueBlue, Inc. (a) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) VSE Corporation Road & Rail - 0.7% AMERCO Arkansas Best Corporation Avis Budget Group, Inc. (a) Con-Way, Inc. (b) Heartland Express, Inc. Knight Transportation, Inc. Landstar System, Inc. Marten Transport Ltd. (b) 27 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Industrials - 13.4% (Continued) Road & Rail - 0.7% (Continued) Quality Distribution, Inc. (a) (b) $ Roadrunner Transportation Systems, Inc. (a) (b) Saia, Inc. (a) Student Transportation, Inc. Universal Truckload Services, Inc. Vitran Corporation, Inc. (a) Trading Companies & Distributors - 1.3% Aceto Corporation AerCap Holdings N.V. (a) Air Lease Corporation (b) Aircastle Ltd. Applied Industrial Technologies, Inc. CAI International, Inc. (a) (b) DXP Enterprises, Inc. (a) (b) GATX Corporation (b) H&E Equipment Services, Inc. (a) HD Supply Holdings, Inc. (a) MFC Industrial Ltd. (b) MRC Global, Inc. (a) TAL International Group, Inc. (a) (b) Textainer Group Holdings Ltd. (b) Watsco, Inc. Transportation Infrastructure - 0.0% (d) Aegean Marine Petroleum Network, Inc. Macquarie Infrastructure Company, LLC Information Technology - 15.7% Communications Equipment - 2.1% ADTRAN, Inc. Alliance Fiber Optic Products, Inc. (b) Anaren, Inc. (a) (b) Applied Optoelectronics, Inc. (a) ARRIS Group, Inc. (a) AudioCodes Ltd. (a) Aviat Networks, Inc. (a) Bel Fuse, Inc. - Class B Brocade Communications Systems, Inc. (a) CalAmp Corporation (a) (b) Calix, Inc. (a) Ceragon Networks Ltd. (a) (b) CommScope Holding, Inc. (a) Digi International, Inc. (a) EchoStar Corporation - Class A (a) (b) Emulex Corporation (a) Extreme Networks, Inc. (a) Harmonic, Inc. (a) (b) Harris Corporation Infinera Corporation (a) (b) 28 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Communications Equipment - 2.1% (Continued) Ixia (a) $ Motorola Solutions, Inc. NumereX Corporation - Class A (a) Oclaro, Inc. (a) Oplink Communications, Inc. (a) ORBCOMM, Inc. (a) Plantronics, Inc. Radware Ltd. (a) Riverbed Technology, Inc. (a) Ruckus Wireless, Inc. (a) ShoreTel, Inc. (a) (b) Sierra Wireless, Inc. (a) Silicom Ltd. Sonus Networks, Inc. (a) (b) Sycamore Networks, Inc. (a) TESSCO Technologies, Inc. UTStarcom Holdings Corporation (a) ViaSat, Inc. (a) Zhone Technologies, Inc. (a) Computers & Peripherals - 1.0% Apple, Inc. Avid Technology, Inc. (a) Concurrent Computer Corporation Datalink Corporation (a) Dot Hill Systems Corporation (a) Electronics For Imaging, Inc. (a) Hewlett-Packard Company Hutchinson Technology, Inc. (a) Immersion Corporation (a) (b) Intevac, Inc. (a) Lexmark International, Inc. - Class A (b) Novatel Wireless, Inc. (a) QLogic Corporation (a) Qumu Corporation (a) Super Micro Computer, Inc. (a) (b) Western Digital Corporation Xyratex Ltd. (b) Electronic Equipment, Instruments & Components - 2.5% Aeroflex Holding Corporation (a) Agilysys, Inc. (a) AVX Corporation Badger Meter, Inc. Benchmark Electronics, Inc. (a) (b) Celestica, Inc. (a) Checkpoint Systems, Inc. (a) Clearfield, Inc. (a) Coherent, Inc. (a) (b) Corning, Inc. 29 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Electronic Equipment, Instruments & Components - 2.5% (Continued) CTS Corporation $ CUI Global, Inc (a) Daktronics, Inc. Dolby Laboratories, Inc. - Class A (a) Elecsys Corporation (a) Electro Rent Corporation Electro Scientific Industries, Inc. Fabrinet (a) (b) FARO Technologies, Inc. (a) FEI Company GSI Group, Inc. (The) (a) Hollysys Automation Technologies Ltd. (a) Ingram Micro, Inc. - Class A (a) Insight Enterprises, Inc. (a) KEMET Corporation (a) Littelfuse, Inc. Measurement Specialties, Inc. (a) Mesa Laboratories, Inc. Methode Electronics, Inc. Multi-Fineline Electronix, Inc. (a) (b) Nam Tai Electronics, Inc. (b) NeoPhotonics Corporation (a) Netlist, Inc. (a) Newport Corporation (a) (b) Orbotech Ltd. (a) (b) OSI Systems, Inc. (a) Park Electrochemical Corporation PC Connection, Inc. Perceptron, Inc. Plexus Corporation (a) (b) RF Industries, Ltd. Rogers Corporation (a) Sanmina Corporation (a) ScanSource, Inc. (a) (b) TTM Technologies, Inc. (a) Universal Display Corporation (a) Vishay Intertechnology, Inc. (a) (b) Vishay Precision Group, Inc. (a) Internet Software & Services - 1.7% AOL, Inc. (a) Autobytel, Inc. (a) Brightcove, Inc. (a) (b) BroadVision, Inc. (a) Carbonite, Inc. (a) ChannelAdvisor Corporation (a) comScore, Inc. (a) Constant Contact, Inc. (a) Cvent, Inc. (a) DealerTrack Holdings, Inc. (a) 30 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Internet Software & Services - 1.7% (Continued) Demand Media, Inc. (a) $ Dice Holdings, Inc. (a) Digital River, Inc. (a) EarthLink Holdings Corporation eBay, Inc. (a) eGain Corporation (a) Endurance International Group Holdings, Inc. (a) Facebook, Inc. - Class A (a) GigaMedia Ltd. (a) IAC/InterActiveCorporation Internet Gold-Golden Lines Ltd. (a) IntraLinks Holdings, Inc. (a) Limelight Networks, Inc. (a) LivePerson, Inc. (a) Marchex, Inc. - Class B (a) Marketo, Inc. (a) Monster Worldwide, Inc. (a) Move, Inc. (a) 1 4 NIC, Inc. Perficient, Inc. (a) Perion Network Ltd. (a) QuinStreet, Inc. (a) RealNetworks, Inc. (a) Responsys, Inc. (a) Saba Software, Inc. (a) Spark Networks, Inc. (a) SPS Commerce, Inc. (a) Stamps.com, Inc. (a) Support.com, Inc. (a) Synacor, Inc. (a) Tremor Video, Inc. (a) Tucows, Inc. - Class A (a) United Online, Inc. (b) Unwired Planet, Inc. (a) XO Group, Inc. (a) Xoom Corporation (a) Yahoo!, Inc. (a) YuMe, Inc. (a) IT Services - 1.8% Acxiom Corporation (a) Amdocs Ltd. Booz Allen Hamilton Holding Corporation Computer Sciences Corporation CoreLogic, Inc. (a) DST Systems, Inc. Dynamics Research Corporation (a) EPAM Systems, Inc. (a) Euronet Worldwide, Inc. (a) ExlService Holdings, Inc. (a) (b) 31 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) IT Services - 1.8% (Continued) FleetCor Technologies, Inc. (a) $ Genpact Ltd. (a) Global Cash Access Holdings, Inc. (a) (b) Global Payments, Inc. Hackett Group, Inc. (The) Heartland Payment Systems, Inc. iGATE Corporation (a) Information Services Group, Inc. (a) Jack Henry & Associates, Inc. Lionbridge Technologies, Inc. (a) (b) Luxoft Holding, Inc. (a) MAXIMUS, Inc. ModusLink Global Solutions, Inc. (a) MoneyGram International, Inc. (a) (b) NeuStar, Inc. - Class A (a) (b) Newtek Business Services, Inc. (a) Planet Payment, Inc. (a) PRGX Global, Inc. (a) Sapient Corporation (a) (b) Science Applications International Corporation Syntel, Inc. (a) TeleTech Holdings, Inc. (a) Virtusa Corporation (a) WEX, Inc. (a) Office Electronics - 0.0% (d) Xerox Corporation Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 4.3% Advanced Energy Industries, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) Amkor Technology, Inc. (a) (b) ANADIGICS, Inc. (a) (b) Applied Micro Circuits Corporation (a) Atmel Corporation (a) (b) ATMI, Inc. (a) (b) Axcelis Technologies, Inc. (a) (b) AXT, Inc. (a) Broadcom Corporation - Class A Brooks Automation, Inc. (b) Cabot Microelectronics Corporation (a) Canadian Solar, Inc. (a) 56 Cascade Microtech, Inc. (a) Cavium, Inc. (a) ChipMOS TECHNOLOGIES (Bermuda) Ltd. (b) Cirrus Logic, Inc. (a) Cohu, Inc. CSR plc - ADR DSP Group, Inc. (a) 32 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Semiconductors & Semiconductor Equipment - 4.3% (Continued) Entegris, Inc. (a) (b) $ Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) First Solar, Inc. (a) FormFactor, Inc. (a) Freescale Semiconductor Ltd. (a) Ikanos Communications, Inc. (a) Inphi Corporation (a) Integrated Device Technology, Inc. (a) Intermolecular, Inc. (a) International Rectifier Corporation (a) Intersil Corporation - Class A (b) IXYS Corporation (b) Kulicke & Soffa Industries, Inc. (a) (b) Lattice Semiconductor Corporation (a) (b) LSI Corporation LTX-Credence Corporation (a) MagnaChip Semiconductor Corporation (a) Marvell Technology Group Ltd. Mattson Technology, Inc. (a) (b) MaxLinear, Inc. - Class A (a) Micron Technology, Inc. (a) Microsemi Corporation (a) Monolithic Power Systems, Inc. (a) (b) Montage Technology Group Ltd. (a) MoSys, Inc. (a) Nanometrics, Inc. (a) Nova Measuring Instruments Ltd. (a) (b) NVE Corporation (a) NXP Semiconductors N.V. (a) OmniVision Technologies, Inc. (a) ON Semiconductor Corporation (a) PDF Solutions, Inc. (a) (b) Peregrine Semiconductor Corporation (a) Pericom Semiconductor Corporation (a) Pixelworks, Inc. (a) PLX Technology, Inc. (a) PMC-Sierra, Inc. (a) Power Integrations, Inc. RF Micro Devices, Inc. (a) Sigma Designs, Inc. (a) Silicon Image, Inc. (a) Silicon Laboratories, Inc. (a) Skyworks Solutions, Inc. (a) Spansion, Inc. - Class A (a) (b) STR Holdings, Inc. (a) Supertex, Inc. (a) Teradyne, Inc. (a) Tower Semiconductor Ltd. (a) Ultra Clean Holdings, Inc. (a) 33 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Semiconductors & Semiconductor Equipment - 4.3% (Continued) Vitesse Semiconductor Corporation (a) $ Software - 2.3% Accelrys, Inc. (a) ACI Worldwide, Inc. (a) Actuate Corporation (a) (b) Advent Software, Inc. Allot Communications Ltd. (a) Aspen Technology, Inc. (a) Attunity Ltd. (a) Blackbaud, Inc. BSQUARE Corporation (a) Cadence Design Systems, Inc. (a) Callidus Software, Inc. (a) Cinedigm Corporation (a) ClickSoftware Technologies Ltd. (b) Compuware Corporation Covisint Corporation (a) Cyan, Inc. (a) Datawatch Corporation (a) Digimarc Corporation Electronic Arts, Inc. (a) EPIQ Systems, Inc. ePlus, Inc. (a) Evolving Systems, Inc. Fair Isaac Corporation Gigamon, Inc. (a) Interactive Intelligence Group, Inc. (a) Liquid Holdings Group, Inc. (a) 6 29 Mavenir Systems, Inc. (a) Mentor Graphics Corporation Microsoft Corporation Model N, Inc. (a) (b) Monotype Imaging Holdings, Inc. Net 1 UEPS Technologies, Inc. (a) NetScout Systems, Inc. (a) NetSol Technologies, Inc. (a) Nuance Communications, Inc. (a) Open Text Corporation Pegasystems, Inc. Progress Software Corporation (a) Proofpoint, Inc. (a) PROS Holdings, Inc. (a) PTC, Inc. (a) Qualys, Inc. (a) Rally Software Development Corporation (a) RealPage, Inc. (a) Rosetta Stone, Inc. (a) Sapiens International Corporation N.V. (a) SeaChange International, Inc. (a) 34 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Information Technology - 15.7% (Continued) Software - 2.3% (Continued) Smith Micro Software, Inc. (a) $ SS&C Technologies Holdings, Inc. (a) Symantec Corporation Synopsys, Inc. (a) Tableau Software, Inc. - Class A (a) Take-Two Interactive Software, Inc. (a) TeleCommunication Systems, Inc. - Class A (a) TeleNav, Inc. (a) TIBCO Software, Inc. (a) TiVo, Inc. (a) VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) (b) XRS Corporation (a) 71 Materials - 6.0% Chemicals - 1.8% A. Schulman, Inc. Advanced Emissions Solutions, Inc. (a) Arabian American Development Company (a) Ashland, Inc. Axiall Corporation (b) BioAmber, Inc. (a) Cabot Corporation (b) Calgon Carbon Corporation (a) Chase Corporation Chemtura Corporation (a) CVR Partners, L.P. Eastman Chemical Company Ferro Corporation (a) FutureFuel Corporation (b) H.B. Fuller Company (b) Hawkins, Inc. Huntsman Corporation Innophos Holdings, Inc. Koppers Holdings, Inc. (b) Kraton Performance Polymers, Inc. (a) (b) Landec Corporation (a) LSB Industries, Inc. (a) (b) Marrone Bio Innovations, Inc. (a) Material Sciences Corporation (a) OM Group, Inc. (a) OMNOVA Solutions, Inc. (a) PetroLogistics, L.P. PolyOne Corporation Potash Corporation of Saskatchewan, Inc. Quaker Chemical Corporation Rentech Nitrogen Partners, L.P. Rockwood Holdings, Inc. RPM International, Inc. Scotts Miracle-Gro Company (The) - Class A 35 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Materials - 6.0% (Continued) Chemicals - 1.8% (Continued) Senomyx, Inc. (a) $ Sensient Technologies Corporation Stepan Company Taminco Corporation (a) Tredegar Corporation Westlake Chemical Corporation Zep, Inc. Construction Materials - 0.6% CaesarStone Sdot-Yam Ltd. Headwaters, Inc. (a) Texas Industries, Inc. (a) (b) United States Lime & Minerals, Inc. (a) US Concrete, Inc. (a) Containers & Packaging - 0.5% AEP Industries, Inc. (a) Ball Corporation Berry Plastics Group, Inc. (a) (b) Greif, Inc. - Class A Myers Industries, Inc. Owens-Illinois, Inc. (a) Rock-Tenn Company - Class A Silgan Holdings, Inc. UFP Technologies, Inc. (a) Metals & Mining - 2.3% AK Steel Holding Corporation (a) Alamos Gold, Inc. Alcoa, Inc. Alexco Resource Corporation (a) (b) Almaden Minerals Ltd. (a) (b) Asanko Gold, Inc. (a) (b) AuRico Gold, Inc. B2Gold Corporation (a) Barrick Gold Corporation Carpenter Technology Corporation (b) Century Aluminum Company (a) Charles & Colvard Ltd. (a) Commercial Metals Company (b) Constellium N.V. - Class A (a) Dominion Diamond Corporation (a) (b) Eldorado Gold Corporation Endeavour Silver Corporation (a) (b) Energy Fuels, Inc. (a) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) First Majestic Silver Corporation (a) Fortuna Silver Mines, Inc. (a) Franco-Nevada Corporation 36 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Materials - 6.0% (Continued) Metals & Mining - 2.3% (Continued) Globe Specialty Metals, Inc. $ Goldcorp, Inc. Great Panther Silver Ltd. (a) Handy & Harman Ltd. (a) Haynes International, Inc. Hi-Crush Partners, L.P. 23 IAMGOLD Corporation (b) International Tower Hill Mines Ltd. (a) Kinross Gold Corporation MAG Silver Corporation (a) Materion Corporation McEwen Mining, Inc. (a) Mesabi Trust Minco Gold Corporation (a) Mines Management, Inc. (a) Nevsun Resources Ltd. (b) New Gold, Inc. (a) Newmont Mining Corporation Noranda Aluminum Holding Corporation (b) Northern Dynasty Minerals Ltd. (a) (b) NovaGold Resources, Inc. (a) Pan American Silver Corporation Platinum Group Metals Ltd. (a) Pretium Resources, Inc. (a) Primero Mining Corporation (a) Quest Rare Minerals Ltd. (a) Rare Element Resources Ltd. (a) Reliance Steel & Aluminum Company Richmont Mines, Inc. (a) (b) Rio Alto Mining Ltd. (a) Rubicon Minerals Corporation (a) Sandstorm Gold Ltd. (a) Silver Standard Resources, Inc. (a) Silver Wheaton Corporation Silvercorp Metals, Inc. SilverCrest Mines, Inc. (a) Steel Dynamics, Inc. SunCoke Energy Partners, L.P. SunCoke Energy, Inc. (a) Sutor Technology Group Ltd. (a) Tahoe Resources, Inc. (a) Taseko Mines Ltd. (a) (b) Turquoise Hill Resources Ltd. (a) U.S. Energy Corporation (a) Yamana Gold, Inc. Paper & Forest Products - 0.8% Boise Cascade Company (a) Clearwater Paper Corporation (a) Deltic Timber Corporation 37 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Materials - 6.0% (Continued) Paper & Forest Products - 0.8% (Continued) KapStone Paper and Packaging Corporation (a) (b) $ Neenah Paper, Inc. (b) P.H. Glatfelter Company (b) Schweitzer-Mauduit International, Inc. Telecommunication Services - 1.0% Diversified Telecommunication Services - 0.9% 8x8, Inc. (a) Alaska Communications Systems Group, Inc. (a) (b) Atlantic Tele-Network, Inc. BCE, Inc. Cbeyond, Inc. (a) Cincinnati Bell, Inc. (a) (b) Consolidated Communications Holdings, Inc. Fairpoint Communications, Inc. (a) General Communication, Inc. - Class A (a) (b) HickoryTech Corporation IDT Corporation - Class B (b) inContact, Inc. (a) Inteliquent, Inc. Intelsat S.A. (a) Level 3 Communications, Inc. (a) Lumos Networks Corporation Premiere Global Services, Inc. (a) (b) Straight Path Communications, Inc. - Class B (a) (b) Towerstream Corporation (a) Vonage Holdings Corporation (a) (b) Windstream Holdings, Inc. Wireless Telecommunication Services - 0.1% Cellcom Israel Ltd. (b) RingCentral, Inc. - Class A (a) Shenandoah Telecommunications Company Sprint Corporation (a) USA Mobility, Inc. Utilities - 0.9% Electric Utilities - 0.4% ALLETE, Inc. Brookfield Infrastructure Partners, L.P. Cleco Corporation Edison International El Paso Electric Company (b) FirstEnergy Corporation Hawaiian Electric Industries, Inc. MGE Energy, Inc. OGE Energy Corporation Pepco Holdings, Inc. Pinnacle West Capital Corporation PNM Resources, Inc. 38 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 87.5% (Continued) Shares Value Utilities - 0.9% (Continued) Electric Utilities - 0.4% (Continued) Unitil Corporation $ UNS Energy Corporation Xcel Energy, Inc. Gas Utilities - 0.1% Chesapeake Utilities Corporation Gas Natural, Inc. 7 64 New Jersey Resources Corporation Piedmont Natural Gas Company, Inc. South Jersey Industries, Inc. Southwest Gas Corporation UGI Corporation Independent Power Producers & Energy Traders - 0.1% Atlantic Power Corporation Calpine Corporation (a) Genie Energy Ltd. - Class B (a) Pattern Energy Group, Inc. Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.1% Ameren Corporation CMS Energy Corporation Consolidated Edison, Inc. SCANA Corporation TECO Energy, Inc. Vectren Corporation Water Utilities - 0.2% American States Water Company Aqua America, Inc. California Water Service Group (b) Connecticut Water Service, Inc. Middlesex Water Company SJW Corporation Tri-Tech Holding, Inc. (a) (b) (c) Total Common Stocks(Cost$1,043,512,812) $ PREFERRED STOCKS - 0.2% Shares Value Beazer Homes USA, Inc., 7.500%, CV $ Dominion Resources, Inc., Series A, 6.125%, CV Dominion Resources, Inc., Series B, 6.000%, CV MetLife, Inc., 5.000%, CV NextEra Energy, Inc., 5.799%, CV Total Preferred Stocks(Cost$1,681,830) $ 39 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 6.3% Shares Value Aberdeen Asia-Pacific Income Fund, Inc. $ Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Aberdeen Greater China Fund, Inc. (a) Aberdeen Indonesia Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Singapore Fund, Inc. Adams Express Company (The) Advent/Claymore Global Convertible Securities & Income Fund 4 30 Alliance New York Municipal Income Fund, Inc. AllianzGI Equity & Convertible Income Fund Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Asia Pacific Fund, Inc. (The) (a) Asia Tigers Fund, Inc. (The) BlackRock Build America Bond Trust BlackRock Core Bond Trust BlackRock Corporate High Yield Fund VI, Inc. BlackRock Credit Allocation Income Trust IV BlackRock Energy and Resources Trust BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock Income Trust, Inc. BlackRock International Growth & Income Trust BlackRock Massachusetts Tax-Exempt Trust BlackRock Muni Intermediate Duration Fund, Inc. BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock Municipal Bond Investment Trust BlackRock Municipal Income Investment Quality Trust BlackRock Municipal Income Investment Trust BlackRock MuniHoldings California Quality Fund, Inc. BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniHoldings New York Insured Fund, Inc. BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniYield California Quality Fund, Inc. BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield Michigan Quality Fund, Inc. BlackRock MuniYield New Jersey Quality Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock New Jersey Municipal Bond Trust BlackRock New Jersey Municipal Income Trust BlackRock New York Municipal Bond Trust BlackRock New York Municipal Income Quality Trust BlackRock Pennsylvania Strategic Municipal Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust BlackRock S&P Quality Rankings Global Equity Managed Trust BlackRock Utility and Infrastructure Trust 1 18 Boulder Growth & Income Fund, Inc. 40 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 6.3% (Continued) Shares Value Boulder Total Return Fund, Inc. (a) $ Brookfield Global Listed Infrastructure Income Fund, Inc. Calamos Global Dynamic Income Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation China Fund, Inc. (The) Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers REIT and Preferred Income Fund, Inc. Cohen & Steers Select Preferred and Income Fund, Inc. Cutwater Select Income Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments Dividend & Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II Delaware Investments National Municipal Income Fund Denali Fund (The) 50 DTF Tax-Free Income, Inc. Duff & Phelps Global Utility Income Fund, Inc. DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS Strategic Income Trust Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Bond Fund Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Municipal Bond Fund Eaton Vance National Municipal Opportunities Trust Eaton Vance New Jersey Municipal Bond Fund Eaton Vance New Jersey Municipal Income Trust Eaton Vance New York Municipal Bond Fund Eaton Vance New York Municipal Bond Fund 2 Eaton Vance Ohio Municipal Bond Fund Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Bond Fund Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Ellsworth Fund Ltd. Engex, Inc. (a) First Opportunity Fund, Inc. First Trust Dividend and Income Fund First Trust Energy Infrastructure Fund First Trust/Aberdeen Emerging Opportunity Fund Firsthand Technology Value Fund, Inc. (a) Franklin Templeton Limited Duration Income Trust 24 Gabelli Dividend & Income Trust Gabelli Healthcare & WellnessRx Trust (The) 41 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 6.3% (Continued) Shares Value GDL Fund (The) $ General American Investors Company, Inc. Global High Income Fund, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund H&Q Life Sciences Investors Helios Multi-Sector High Income Fund, Inc. 1 1 India Fund, Inc. ING Asia Pacific High Dividend Equity Income Fund ING Emerging Markets High Dividend Equity Fund ING Infrastructure, Industrials and Materials Fund Invesco Municipal Opportunity Trust Invesco Value Municipal Income Trust 1 13 Invesco Van Kampen Bond Fund Invesco Van Kampen California Value Municipal Income Trust Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. John Hancock Tax-Advantaged Dividend Income Fund Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson Midstream/Energy Fund, Inc. Korea Equity Fund, Inc. (a) Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. LMP Real Estate Income Fund, Inc. Madison Strategic Sector Premium Fund Madison/Claymore Covered Call & Equity Strategy Fund Managed Duration Investment Grade Municipal Fund MFS Charter Income Trust MFS InterMarket Income Trust I MFS Intermediate High Income Fund MFS Investment Grade Municipal Trust MFS Multimarket Income Trust MFS Municipal Income Trust Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley Eastern Europe Fund, Inc. Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. Morgan Stanley Income Securities, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. New America High Income Fund, Inc. New Ireland Fund, Inc. (The) Nuveen AMT-Free Municipal Income Fund 1 12 Nuveen Arizona Premium Income Municipal Fund, Inc. Nuveen Build America Bond Opportunity Fund Nuveen Build America Bond Term Fund Nuveen California AMT-Free Municipal Income Fund Nuveen California Dividend Advantage Municipal Fund 3 Nuveen California Premium Income Municipal Fund Nuveen Connecticut Premium Income Municipal Fund 42 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 6.3% (Continued) Shares Value Nuveen Diversified Commodity Fund $ Nuveen Diversified Dividend and Income Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Global Equity Income Fund Nuveen Global Government Enhanced Income Fund Nuveen Intermediate Duration Municipal Term Fund 2 24 Nuveen Intermediate Duration Quality Municipal Term Fund Nuveen Maryland Premium Income Municipal Fund Nuveen Massachusetts AMT-Free Municipal Income Fund Nuveen Massachusetts Dividend Advantage Municipal Fund Nuveen Massachusetts Premium Income Municipal Fund 36 Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Municipal Advantage Fund Nuveen Municipal Market Opportunity Fund Nuveen Municipal Opportunity Fund, Inc. Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Dividend Advantage Municipal Fund 2 Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New Jersey Municipal Value Fund Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New York AMT-Free Municipal Income Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Municipal Value Fund 2 Nuveen North Carolina Premium Income Municipal Fund Nuveen Ohio Quality Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Fund 2 1 2 Nuveen Premium Income Municipal Fund 4 Nuveen Quality Municipal Fund, Inc. Nuveen Quality Preferred Income Fund 3 Nuveen Select Quality Municipal Fund Nuveen Tax-Advantaged Dividend Growth Fund Nuveen Tax-Advantaged Total Return Strategy Fund Nuveen Texas Quality Income Municipal Fund Petroleum & Resources Corporation Putnam Premier Income Trust RENN Global Entrepreneurs Fund, Inc. (a) RMR Real Estate Income Fund Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Source Capital, Inc. 80 Special Opportunities Fund, Inc. Strategic Global Income Fund, Inc. 43 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 6.3% (Continued) Shares Value Templeton Dragon Fund, Inc. $ Templeton Emerging Markets Fund Tortoise Pipeline & Energy Fund, Inc. Tortoise Power and Energy Infrastructure Fund, Inc. Transamerica Income Shares, Inc. Tri-Continental Corporation Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc. Western Asset Global High Income Fund, Inc. Western Asset Income Fund Western Asset Municipal High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Variable Rate Strategic Fund, Inc. Western Asset Worldwide Income Fund, Inc. Western Asset/Claymore Inflation-Linked Securities & Income Fund Zweig Fund, Inc. (The) Total Other Investments(Cost$83,071,616) $ CORPORATE BONDS-0.0% (d) Par Value Value Financials - 0.0% (d) GAMCO Investors, Inc., 0.00%, due 12/31/2015 (Cost $0) $ $ MONEY MARKET FUNDS - 3.7% Shares Value Federated Government Obligations Fund - Institutional Class (b), 0.01% (e) $ UMB Money Market Fiduciary (b), 0.01% (e) Total Money Market Funds(Cost$48,927,017) $ Total Investments at Value - 97.7% (Cost $1,177,193,275) $ Other Assets in Excess of Liabilities-2.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Security value has been determined in good faith by the Board of Trustees. The total value of such securities is $5,211 at January 31, 2014, representing less than 0.1% of net assets (Note 1). (d) Percentage rounds to less than 0.1%. (e) The rate shown is the 7-day effective yield as of January 31, 2014. See accompanying notes to Schedules of Investments. 44 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT January 31, 2014 (Unaudited) COMMON STOCKS - 68.5% Shares Value Consumer Discretionary - 8.4% Auto Components - 0.4% Ballard Power Systems, Inc. $ BorgWarner, Inc. China XD Plastics Company Ltd. Dana Holding Corporation Gentex Corporation Motorcar Parts of America, Inc. Quantum Fuel Systems Technologies Worldwide, Inc. SORL Auto Parts, Inc. Tenneco Automotive, Inc. Visteon Corporation Automobiles - 0.7% Kandi Technologies Group, Inc. Tesla Motors, Inc. Thor Industries, Inc. Diversified Consumer Services - 0.5% Capella Education Company Career Education Corporation Corinthian Colleges, Inc. Education Management Corporation ITT Educational Services, Inc. JTH Holding, Inc. - Class A K12, Inc. Matthews International Corporation - Class A Outerwall, Inc. Regis Corporation StoneMor Partners, L.P. Hotels, Restaurants & Leisure - 0.5% BJ's Restaurants, Inc. Carnival Corporation Choice Hotels International, Inc. Churchill Downs, Inc. Empire Resorts, Inc. Extended Stay America, Inc. Famous Dave's of America, Inc. Good Times Restaurants, Inc. Iao Kun Group Holding Company Ltd. International Speedway Corporation - Class A Jamba, Inc. Life Time Fitness, Inc. Morgans Hotel Group Company Multimedia Games Holding Company, Inc. Noodles & Company PokerTek, Inc. Potbelly Corporation Red Lion Hotels Corporation Red Robin Gourmet Burgers, Inc. Ruby Tuesday, Inc. Ryman Hospitality Properties, Inc. 45 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Consumer Discretionary - 8.4% (Continued) Hotels, Restaurants & Leisure - 0.5% (Continued) Starbucks Corporation $ Vail Resorts, Inc. Household Durables - 1.1% Beazer Homes USA, Inc. Blyth, Inc. Comstock Homebuilding Companies, Inc. D.R. Horton, Inc. Ethan Allen Interiors, Inc. Garmin Ltd. KB Home Lennar Corporation - Class A M/I Homes, Inc. Mad Catz Interactive, Inc. MDC Holdings, Inc. Ryland Group, Inc. (The) SodaStream International Ltd. Stanley Black & Decker, Inc. Toll Brothers, Inc. TRI Pointe Homes, Inc. William Lyon Homes - Class A Internet & Catalog Retail - 0.5% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - Class A - ADR Expedia, Inc. LightInTheBox Holding Company Ltd. - ADR Mecox Lane Ltd. - ADR NutriSystem, Inc. Orbitz Worldwide, Inc. Overstock.com, Inc. PetMed Express, Inc. Shutterfly, Inc. Leisure Equipment & Products - 1.2% Black Diamond, Inc. Eastman Kodak Company Hasbro, Inc. JAKKS Pacific, Inc. LeapFrog Enterprises, Inc. Smith & Wesson Holding Corporation Sturm Ruger & Company, Inc. Media - 0.5% Central European Media Enterprises Ltd. - Class A China Yida Holding Company Dex Media, Inc. DreamWorks Animation SKG, Inc. - Class A Entercom Communications Corporation - Class A Lamar Advertising Company - Class A Liberty Global plc - Class A Liberty Media Corporation - Class A 46 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Consumer Discretionary - 8.4% (Continued) Media - 0.5% (Continued) McClatchy Company (The) - Class A $ McGraw-Hill Companies, Inc. (The) Media General, Inc. Meredith Corporation New York Times Company (The) - Class A News Corporation - Class B Pandora Media, Inc. Radio One, Inc. - Class D ReachLocal, Inc. RRSat Global Communcations Network Ltd. SFX Entertainment, Inc. Thomson Reuters Corporation Tiger Media, Inc. VisionChina Media, Inc. - ADR Multiline Retail - 0.5% Big Lots, Inc. Bon-Ton Stores, Inc. (The) J. C. Penney Company, Inc. Sears Canada, Inc. Sears Holdings Corporation Tuesday Morning Corporation Specialty Retail - 1.9% Abercrombie & Fitch Company - Class A Aéropostale, Inc. America's Car-Mart, Inc. bebe stores, inc. Birks Group, Inc. 62 77 Books-A-Million, Inc. Buckle, Inc. (The) Cabela's, Inc. CarMax, Inc. Children's Place Retail Stores, Inc. (The) China Auto Logistics, Inc. Coldwater Creek, Inc. Conn's, Inc. Destination XL Group, Inc. Dick's Sporting Goods, Inc. Finish Line, Inc. (The) - Class A Francesca's Holdings Corporation Group 1 Automotive, Inc. hhgregg, Inc. Hibbett Sports, Inc. L Brands, Inc. Monro Muffler Brake, Inc. Office Depot, Inc. RadioShack Corporation Rent-A-Center, Inc. Stage Stores, Inc. Systemax, Inc. Tile Shop Holdings, Inc. (The) 47 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Consumer Discretionary - 8.4% (Continued) Specialty Retail - 1.9% (Continued) Ulta Salon Cosmetics & Fragrance, Inc. $ Vitamin Shoppe, Inc. Zale Corporation Textiles, Apparel & Luxury Goods - 0.6% American Apparel, Inc. Deckers Outdoor Corporation G-III Apparel Group Ltd. Iconix Brand Group, Inc. Jones Group, Inc. (The) Kingold Jewelry, Inc. Oxford Industries, Inc. Perry Ellis International, Inc. Quiksilver, Inc. Vera Bradley, Inc. Consumer Staples - 1.8% Beverages - 0.1% Brown-Forman Corporation - Class B 6 Leading Brands, Inc. 31 National Beverage Corporation Primo Water Corporation Reed's, Inc. Viña Concha y Toro S.A. - ADR 99 Food & Staples Retailing - 0.4% Alon Blue Square Israel Ltd. - ADR Chefs' Warehouse, Inc. (The) Fairway Group Holdings Corporation Fresh Market, Inc. (The) Liberator Medical Holdings, Inc. Natural Grocers by Vitamin Cottage, Inc. Pizza Inn Holdings, Inc. Sprouts Farmers Market, Inc. SUPERVALU, Inc. Susser Holdings Corporation Wal-Mart Stores, Inc. Food Products - 0.7% AgFeed Industries, Inc. Amira Nature Foods Ltd. Annie's, Inc. Boulder Brands, Inc. Calavo Growers, Inc. Campbell Soup Company China Marine Food Group Ltd. Coffee Holding Company, Inc. ConAgra Foods, Inc. Dean Foods Company Diamond Foods, Inc. Green Mountain Coffee Roasters, Inc. Hormel Foods Corporation 48 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Consumer Staples - 1.8% (Continued) Food Products - 0.7% (Continued) Le Gaga Holdings Ltd. - ADR $ McCormick & Company, Inc. S&W Seed Company SkyPeople Fruit Juice, Inc. Snyder's-Lance, Inc. Tianli Agritech, Inc. Household Products - 0.0% (a) Procter & Gamble Company (The) WD-40 Company Personal Products - 0.3% China-Biotics, Inc. (b) Coty, Inc. - Class A Female Health Company (The) Herbalife Ltd. Mannatech, Inc. Medifast, Inc. USANA Health Sciences, Inc. Tobacco - 0.3% Star Scientific, Inc. Universal Corporation Energy - 6.4% Energy Equipment & Services - 0.8% C&J Energy Services, Inc. Cal Dive International, Inc. CARBO Ceramics, Inc. Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc. Exterran Holdings, Inc. Geospace Technologies Corporation McDermott International, Inc. Mitcham Industries, Inc. Newpark Resources, Inc. Nuverra Environmental Solutions, Inc. Recon Technology Ltd. Seadrill Ltd. TETRA Technologies, Inc. TGC Industries, Inc. Tidewater, Inc. USA Compression Partners, L.P. Vantage Drilling Company Oil, Gas & Consumable Fuels - 5.6% Alliance Resource Partners, L.P. Alon USA Energy, Inc. Alon USA Partners, L.P. Alpha Natural Resources, Inc. American Midstream Partners, L.P. 49 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Energy - 6.4% (Continued) Oil, Gas & Consumable Fuels - 5.6% (Continued) Amyris, Inc. $ Andatee China Marine Fuel Services Corporation Arc Logistics Partners, L.P. Arch Coal, Inc. Atlas Resource Partners, L.P. Bill Barrett Corporation BioFuel Energy Corporation Blue Dolphin Energy Company BP Prudhoe Bay Royalty Trust BPZ Resources, Inc. BreitBurn Energy Partners, L.P. CAMAC Energy, Inc. Capital Product Partners, L.P. Cheniere Energy, Inc. Chesapeake Granite Wash Trust China Integrated Energy, Inc. Clean Energy Fuels Corporation Cobalt International Energy, Inc. Contango Oil & Gas Company CVR Energy, Inc. Delek US Holdings, Inc. ECA Marcellus Trust I Enbridge Energy Management, LLC Endeavour International Corporation EXCO Resources, Inc. Exxon Mobil Corporation Frontline Ltd. Gevo, Inc. Global Partners, L.P. Golar LNG Ltd. Goodrich Petroleum Corporation Gran Tierra Energy, Inc. Green Plains Renewable Energy, Inc. GreenHunter Resources, Inc. Gulfport Energy Corporation Halcon Resources Corporation Harvest Natural Resources, Inc. Hyperdynamics Corporation InterOil Corporation Isramco, Inc. James River Coal Company Kinder Morgan Management, LLC KiOR, Inc. - Class A Kosmos Energy, LLC L & L Energy, Inc. (b) LinnCo, LLC Lucas Energy, Inc. Marine Petroleum Trust 17 Midcoast Energy Partners, L.P. Miller Energy Resources, Inc. New Concept Energy, Inc. NGL Energy Partners, L.P. 50 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Energy - 6.4% (Continued) Oil, Gas & Consumable Fuels - 5.6% (Continued) Niska Gas Storage Partners, LLC $ Nordic American Tankers Ltd. North European Oil Royalty Trust Northern Oil & Gas, Inc. Northern Tier Energy, L.P. Overseas Shipholding Group, Inc. Oxford Resource Partners, L.P. Pacific Ethanol, Inc. Pembina Pipeline Corporation PetroQuest Energy, Inc. Pyramid Oil Company Quicksilver Resources, Inc. Royale Energy, Inc. San Juan Basin Royalty Trust Sanchez Energy Corporation SandRidge Energy, Inc. SandRidge Mississippian Trust I Sino Clean Energy, Inc. Solazyme, Inc. Southcross Energy Partners, L.P. Spectra Energy Partners, L.P. Summit Midstream Partners, L.P. Susser Petroleum Partners, L.P. Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A Triangle Petroleum Corporation Uranerz Energy Corporation Uranium Energy Corporation Uranium Resources, Inc. Ur-Energy, Inc. USEC, Inc. Vanguard Natural Resources, LLC Western Refining, Inc. Whiting USA Trust I Zion Oil & Gas, Inc. Financials - 9.7% Capital Markets - 1.5% Ares Capital Corporation Arlington Asset Investment Corporation - Class A Artisan Partners Asset Management, Inc. - Class A BlackRock Kelso Capital Corporation Calamos Asset Management, Inc. - Class A Carlyle Group (The) Cohen & Steers, Inc. CorEnergy Infrastructure Trust, Inc. Cowen Group, Inc. - Class A Eaton Vance Corporation Federated Investors, Inc. - Class B Fidus Investment Corporation Fortress Investment Group, LLC - Class A Full Circle Capital Corporation 51 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Financials - 9.7% (Continued) Capital Markets - 1.5% (Continued) FXCM, Inc. - Class A $ Garrison Capital, Inc. Gladstone Capital Corporation Golub Capital BDC, Inc. Greenhill & Company, Inc. GSV Capital Corporation Harvest Capital Credit Corporation Horizon Technology Finance Corporation INTL FCStone, Inc. Investment Technology Group, Inc. KCAP Financial, Inc. Keating Capital, Inc. Medley Capital Corporation Och-Ziff Capital Management Group, LLC - Class A PennantPark Floating Rate Capital Ltd. Piper Jaffray Companies, Inc. Prospect Capital Corporation Rand Capital Corporation RCS Capital Corporation - Class A Safeguard Scientifics, Inc. Solar Senior Capital Ltd. TCP Capital Corporation TICC Capital Corporation Commercial Banks - 3.2% Arrow Financial Corporation Athens Bancshares Corporation BancFirst Corporation BancorpSouth, Inc. Bank of Hawaii Corporation Bank of the Ozarks, Inc. Banner Corporation BB&T Corporation Capital City Bank Group, Inc. 33 Cascade Bancorp Cathay General Bancorp Central Valley Community Bancorp 4 45 City Holding Company Commerce Bancshares, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. CommunityOne Bancorp Cullen/Frost Bankers, Inc. CVB Financial Corporation DNB Financial Corporation 80 Fauquier Bankshares, Inc. Fidelity Southern Corporation 16 First Financial Bancorporation First Financial Bankshares, Inc. First Horizon National Corporation First United Corporation First West Virginia Bancorp, Inc. 52 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Financials - 9.7% (Continued) Commercial Banks - 3.2% (Continued) FirstMerit Corporation $ FNB Corporation Glacier Bancorp, Inc. Hampton Roads Bankshares, Inc. Heartland Financial USA, Inc. Heritage Financial Corporation Home BancShares, Inc. Hudson Valley Holding Corporation Independent Bank Corporation (Massachusetts) Intervest Bancshares Corporation Investors Bancorp, Inc. Jacksonville Bancorp, Inc. (Florida) Lakeland Bancorp, Inc. Lakeland Financial Corporation LCNB Corporation M&T Bank Corporation Macatawa Bank Corporation National Bank of Greece S.A. - ADR National Penn Bancshares, Inc. Oak Valley Bancorp Old Second Bancorp, Inc. OptimumBank Holdings, Inc. PacWest Bancorp Park National Corporation Park Sterling Corporation Pinnacle Financial Partners, Inc. Renasant Corporation Republic Bancorp, Inc. - Class A S&T Bancorp, Inc. Signature Bank Simmons First National Corporation - Class A Southside Bancshares, Inc. State Bank Financial Corporation Sterling Bancorp Taylor Capital Group, Inc. TowneBank TriCo Bancshares Tristate Capital Holdings, Inc. Trustmark Corporation Umpqua Holdings Corporation United Bancorp, Inc. United Bankshares, Inc. Valley National Bancorp Washington Trust Bancorp, Inc. Webster Financial Corporation Westamerica Bancorporation Woori Finance Holdings Company, Ltd. - ADR Consumer Finance - 0.6% Atlanticus Holdings Corporation DFC Global Corporation Encore Capital Group, Inc. 53 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Financials - 9.7% (Continued) Consumer Finance - 0.6% (Continued) EZCORP, Inc. - Class A $ Green Dot Corporation - Class A JGWPT Holdings, Inc. - Class A World Acceptance Corporation Diversified Financial Services - 0.2% China Commercial Credit, Inc. CME Group, Inc. Consumer Portfolio Services, Inc. Gain Capital Holdings, Inc. Life Partners Holdings, Inc. Manhattan Bridge Capital, Inc. Moody's Corporation Insurance - 1.3% American Equity Investment Life Holding Company AmTrust Financial Services, Inc. Arch Capital Group Ltd. Arthur J. Gallagher & Company Aviva plc - ADR Brown & Brown, Inc. Citizens, Inc. CNA Financial Corporation Endurance Specialty Holdings Ltd. Fidelity National Financial, Inc. - Class A First American Financial Corporation HCI Group, Inc. Kingsway Financial Services, Inc. Markel Corporation MBIA, Inc. Meadowbrook Insurance Group, Inc. Mercury General Corporation Montpelier Re Holdings Ltd. StanCorp Financial Group, Inc. Stewart Information Services Corporation Sun Life Financial, Inc. Tower Group International Ltd. Validus Holdings Ltd. Real Estate Investment Trusts (REIT) - 1.9% American Campus Communities, Inc. American Capital Agency Corporation American Capital Mortgage Investment Corporation American Homes 4 Rent - Class A American Realty Capital Properties, Inc. American Residential Properties, Inc. Arbor Realty Trust, Inc. Armada Hoffler Properties, Inc. ARMOUR Residential REIT, Inc. Associated Estates Realty Corporation BRE Properties, Inc. 47 Campus Crest Communities, Inc. 54 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Financials - 9.7% (Continued) Real Estate Investment Trusts (REIT) - 1.9% (Continued) Capstead Mortgage Corporation $ Chambers Street Properties CoreSite Realty Corporation Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Empire State Realty Trust, Inc. - Class A First Industrial Realty Trust, Inc. First Potomac Realty Trust Gaming and Leisure Properties, Inc. Getty Realty Corporation Gladstone Commercial Corporation Government Properties Income Trust Hatteras Financial Corporation HCP, Inc. Highwoods Properties, Inc. Inland Real Estate Corporation Invesco Mortgage Capital, Inc. iStar Financial, Inc. JAVELIN Mortgage Investment Corporation Kite Realty Group Trust Liberty Property Trust MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. New York Mortgage Trust, Inc. Owens Realty Mortgage, Inc. Pebblebrook Hotel Trust Piedmont Office Realty Trust, Inc. - Class A Post Properties, Inc. RAIT Financial Trust Ramco-Gershenson Properties Trust RE/MAX Holdings, Inc. - Class A Realty Income Corporation Redwood Trust, Inc. Rouse Properties, Inc. Sabra Health Care REIT, Inc. Silver Bay Realty Trust Corporation Spirit Realty Capital, Inc. Starwood Property Trust, Inc. Sun Communities, Inc. Two Harbors Investment Corporation UMH Properties, Inc. Walter Investment Management Corporation Washington Real Estate Investment Trust Weingarten Realty Investors Wheeler Real Estate Investment Trust, Inc. Real Estate Management & Development - 0.2% Alexander & Baldwin, Inc. AV Homes, Inc. Brookfield Property Partners, L.P. 55 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Financials - 9.7% (Continued) Real Estate Management & Development - 0.2% (Continued) China HGS Real Estate, Inc. $ China Housing & Land Development, Inc. Forest City Enterprises, Inc. - Class A Gazit-Globe Ltd. Kennedy-Wilson Holdings, Inc. St. Joe Company (The) Tejon Ranch Company Thrifts & Mortgage Finance - 0.8% Banc of California, Inc. BankUnited, Inc. BBX Capital Corporation - Class A Beneficial Mutual Bancorp, Inc. Brookline Bancorp, Inc. Central Federal Corporation Elmira Savings Bank Five Oaks Investment Corporation Impac Mortgage Holdings, Inc. Meta Financial Group, Inc. MGIC Investment Corporation Nationstar Mortgage Holdings, Inc. Oconee Federal Financial Corporation PennyMac Financial Services, Inc. - Class A Poage Bankshares, Inc. Radian Group, Inc. Rockville Financial, Inc. Security National Financial Corporation - Class A Stonegate Mortgage Corporation Tree.com, Inc. TrustCo Bank Corporation Health Care - 15.0% Biotechnology - 9.6% Aastrom Biosciences, Inc. ACADIA Pharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. AEterna Zentaris, Inc. Amarin Corporation plc - ADR ARCA Biopharma, Inc. Arena Pharmaceuticals, Inc. Ariad Pharmaceuticals, Inc. Arrowhead Research Corporation BiolineRx Ltd. - ADR BioTime, Inc. Burcon NutraScience Corporation Cardium Therapeutics, Inc. Catalyst Pharmaceutical Partners, Inc. Cell Therapeutics, Inc. Celldex Therapeutics, Inc. Celsion Corporation Chelsea Therapeutics International Ltd. ChemoCentryx, Inc. 56 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Health Care - 15.0% (Continued) Biotechnology - 9.6% (Continued) China Biologic Products, Inc. $ Cleveland BioLabs, Inc. Clovis Oncology, Inc. Conatus Pharmaceuticals, Inc. Cubist Pharmaceuticals, Inc. Cyclacel Pharmaceuticals, Inc. CytRx Corporation DARA BioSciences, Inc. Dendreon Corporation Durata Therapeutics, Inc. Epizyme, Inc. Exact Sciences Corporation Exelixis, Inc. Fibrocell Science, Inc. Foundation Medicine, Inc. Galectin Therapeutics, Inc. Galena Biopharma, Inc. Heat Biologics, Inc. Horizon Pharma, Inc. iBio, Inc. Idenix Pharmaceuticals, Inc. Idera Pharmaceuticals, Inc. ImmunoCellular Therapeutics Ltd. Immunomedics, Inc. Infinity Pharmaceuticals, Inc. Inovio Pharmaceuticals, Inc. Insmed, Inc. Intercept Pharmaceuticals, Inc. InterMune, Inc. Ironwood Pharmaceuticals, Inc. IsoRay, Inc. KaloBios Pharmaceuticals, Inc. Kamada Ltd. Keryx Biopharmaceuticals, Inc. Ligand Pharmaceuticals, Inc. - Class B MannKind Corporation Marina Biotech, Inc. Mast Therapeutics, Inc. Medgenics, Inc. MediciNova, Inc. MEI Pharma, Inc. Merrimack Pharmaceuticals, Inc. Metabolix, Inc. Myriad Genetics, Inc. NanoViricides, Inc. NeoStem, Inc. Neuralstem, Inc. Northwest Biotherapeutics, Inc. Novavax, Inc. NPS Pharmaceuticals, Inc. Nymox Pharmaceutical Corporation Omeros Corporation 57 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Health Care - 15.0% (Continued) Biotechnology - 9.6% (Continued) Oncolytics Biotech, Inc. $ Onconova Therapeutics, Inc. Opexa Therapeutics, Inc. OPKO Health, Inc. Oragenics, Inc. Orexigen Therapeutics, Inc. Organovo Holdings, Inc. Osiris Therapeutics, Inc. OXiGENE, Inc. Oxygen Biotherapeutics, Inc. Palatin Technologies, Inc. Peregrine Pharmaceuticals, Inc. PharmAthene, Inc. Pluristem Therapeutics, Inc. Prana Biotechnology Ltd. - ADR Regado Biosciences, Inc. Regulus Therapeutics, Inc. Retrophin, Inc. Rexahn Pharmaceuticals, Inc. Rosetta Genomics Ltd. Sarepta Therapeutics, Inc. SIGA Technologies, Inc. Sophiris Bio, Inc. Spectrum Pharmaceuticals, Inc. StemCells, Inc. Stemline Therapeutics, Inc. Sunesis Pharmaceuticals, Inc. Synergy Pharmaceuticals, Inc. Synta Pharmaceuticals Corporation Tekmira Pharmaceuticals Corporation TESARO, Inc. TG Therapeutics, Inc. Theravance, Inc. Tonix Pharmaceuticals Holding Corporation TrovaGene, Inc. Vanda Pharmaceuticals, Inc. Venaxis, Inc. Verastem, Inc. ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 1.9% Abaxis, Inc. Abiomed, Inc. Accuray, Inc. Antares Pharma, Inc. Atossa Genetics, Inc. Bacterin International Holdings, Inc. BIOLASE, Inc. BSD Medical Corporation Cardiovascular Systems, Inc. Cerus Corporation Delcath Systems, Inc. 58 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Health Care - 15.0% (Continued) Health Care Equipment & Supplies - 1.9% (Continued) Derma Sciences, Inc. $ Echo Therapeutics, Inc. Endologix, Inc. EnteroMedics, Inc. Fonar Corporation GenMark Diagnostics, Inc. Given Imaging Ltd. Hansen Medical, Inc. Hologic, Inc. InspireMD, Inc. Insulet Corporation Intuitive Surgical, Inc. LDR Holding Corporation Mazor Robotics Ltd. - ADR MELA Sciences, Inc. Meridian Bioscience, Inc. NeuroMetrix, Inc. PhotoMedex, Inc. Pro-Dex, Inc. Quidel Corporation ResMed, Inc. Rockwell Medical, Inc. Stereotaxis, Inc. Sunshine Heart, Inc. Synergetics USA, Inc. TearLab Corporation Unilife Corporation Uroplasty, Inc. Vermillion, Inc. Volcano Corporation Wright Medical Group, Inc. Health Care Providers & Services - 1.3% Acadia Healthcare Company, Inc. Accretive Health, Inc. Bio-Reference Laboratories, Inc. BioScrip, Inc. Catamaran Corporation Chemed Corporation Chindex International, Inc. Community Health Systems, Inc. DaVita HealthCare Partners, Inc. Diversicare Healthcare Service, Inc. ExamWorks Group, Inc. FAB Universal Corporation (b) Healthways, Inc. Laboratory Corporation of America Holdings Mednax, Inc. Omnicare, Inc. Owens & Minor, Inc. Patterson Companies, Inc. Quest Diagnostics, Inc. 59 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Health Care - 15.0% (Continued) Health Care Providers & Services - 1.3% (Continued) USMD Holdings, Inc. $ Health Care Technology - 0.1% MGT Capital Investment, Inc. Streamline Health Solutions, Inc. Vocera Communications, Inc. Life Sciences Tools & Services - 0.5% Accelerate Diagnostics, Inc. Albany Molecular Research, Inc. Apricus Biosciences, Inc. Bioanalytical Systems, Inc. BioDelivery Sciences International, Inc. CombiMatrix Corporation Furiex Pharmaceuticals, Inc. Genetic Technologies Ltd. - ADR Illumina, Inc. Luminex Corporation Parexel International Corporation PURE Bioscience, Inc. Sequenom, Inc. Thermo Fisher Scientific, Inc. Pharmaceuticals - 1.6% Acasti Pharma, Inc. AcelRx Pharmaceuticals, Inc. Acura Pharmaceuticals, Inc. Alexza Pharmaceuticals, Inc. Alimera Sciences, Inc. Ampio Pharmaceuticals, Inc. ANI Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. AVANIR Pharmaceuticals, Inc. - Class A Bristol-Myers Squibb Company Columbia Laboratories, Inc. Endo Health Solutions, Inc. Endocyte, Inc. GW Pharmaceuticals plc - ADR IntelliPharmaCeutics International, Inc. Lannett Company, Inc. Novabay Pharmaceuticals, Inc. NuPathe, Inc. Oculus Innovative Sciences, Inc. Oramed Pharmaceuticals, Inc. Pacira Pharmaceuticals, Inc. Perrigo Company plc Questcor Pharmaceuticals, Inc. Redhill Biopharma Ltd. - ADR Relypsa, Inc. Repros Therapeutics, Inc. Supernus Pharmaceuticals, Inc. VIVUS, Inc. 60 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Health Care - 15.0% (Continued) Pharmaceuticals - 1.6% (Continued) XenoPort, Inc. $ Zogenix, Inc. Industrials - 8.7% Aerospace & Defense - 0.9% AAR Corporation AeroVironment, Inc. Ascent Solar Technologies, Inc. B/E Aerospace, Inc. Cubic Corporation GenCorp, Inc. KEYW Holding Corporation (The) Kratos Defense & Security Solutions, Inc. L-3 Communications Holdings, Inc. LMI Aerospace, Inc. National Presto Industries, Inc. Precision Castparts Corporation Rockwell Collins, Inc. TAT Technologies Ltd. Transdigm Group, Inc. Triumph Group, Inc. Air Freight & Logistics - 0.4% Air Transport Services Group, Inc. C.H. Robinson Worldwide, Inc. Echo Global Logistics, Inc. UTi Worldwide, Inc. XPO Logistics, Inc. Airlines - 0.2% American Airlines Group, Inc. GOL - Linhas Aéreas Inteligentes S.A. - ADR Building Products - 0.0% (a) Fortune Brands Home & Security, Inc. Owens Corning, Inc. Commercial Services & Supplies - 1.1% ACCO Brands Corporation ADT Corporation (The) CECO Environmental Corporation Cenveo, Inc. China Recycling Energy Corporation Courier Corporation Ennis, Inc. G&K Services, Inc. - Class A Healthcare Services Group, Inc. Heritage-Crystal Clean, Inc. Herman Miller, Inc. Industrial Services of America, Inc. InnerWorkings, Inc. 61 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Industrials - 8.7% (Continued) Commercial Services & Supplies - 1.1% (Continued) Intersections, Inc. $ Iron Mountain, Inc. Mobile Mini, Inc. Pointer Telocation Ltd. Quad/Graphics, Inc. - Class A SP Plus Corporation Standard Register Company (The) Tetra Tech, Inc. United Stationers, Inc. Waste Connections, Inc. Construction & Engineering - 0.2% Abengoa, S.A. - ADR Aegion Corporation Granite Construction, Inc. Layne Christensen Company MasTec, Inc. Orion Marine Group, Inc. Electrical Equipment - 1.5% Advanced Battery Technologies, Inc. Altair Nanotechnologies, Inc. American Superconductor Corporation Babcock & Wilcox Company (The) Capstone Turbine Corporation China BAK Battery, Inc. Enphase Energy, Inc. FuelCell Energy, Inc. GrafTech International Ltd. Highpower International, Inc. Hydrogenics Corporation Ideal Power, Inc. Jinpan International Ltd. Lime Energy Company Ocean Power Technologies, Inc. Plug Power, Inc. PowerSecure International, Inc. Real Goods Solar, Inc. - Class A Revolution Lighting Technologies, Inc. SolarCity Corporation Trina Solar Ltd. - ADR Ultralife Corporation Yingli Green Energy Holding Company Ltd. - ADR Machinery - 2.1% Accuride Corporation Adept Technology, Inc. Altra Industrial Motion Corporation ARC Group Worldwide, Inc. Barnes Group, Inc. Briggs & Stratton Corporation China Valves Technology, Inc. 62 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Industrials - 8.7% (Continued) Machinery - 2.1% (Continued) Cleantech Solutions International, Inc. $ Commercial Vehicle Group, Inc. Douglas Dynamics, Inc. ExOne Company (The) Flow International Corporation FreightCar America, Inc. Greenbrier Companies, Inc. (The) Joy Global, Inc. Lindsay Corporation Navistar International Corporation PMFG, Inc. Proto Labs, Inc. RBC Bearings, Inc. Sun Hydraulics Corporation Trinity Industries, Inc. Twin Disc, Inc. Valmont Industries, Inc. voxeljet AG - ADR Westinghouse Air Brake Technologies Corporation Westport Innovations, Inc. Xerium Technologies, Inc. Marine - 0.5% Diana Containerships, Inc. Eagle Bulk Shipping, Inc. FreeSeas, Inc. Genco Shipping & Trading Ltd. Navios Maritime Partners, L.P. Newlead Holdings Ltd. Paragon Shipping, Inc. - Class A Safe Bulkers, Inc. Seanergy Maritime Holdings Corporation Seaspan Corporation Professional Services - 0.6% Acacia Research Corporation Advisory Board Company (The) CBIZ, Inc. Corporate Resource Services, Inc. ICF International, Inc. IHS, Inc. - Class A Insperity, Inc. Kforce, Inc. Lightbridge Corporation Odyssey Marine Exploration, Inc. RPX Corporation Spherix, Inc. Road & Rail - 0.5% Celadon Group, Inc. P.A.M. Transportation Services, Inc. USA Truck, Inc. 63 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Industrials - 8.7% (Continued) Road & Rail - 0.5% (Continued) Werner Enterprises, Inc. $ YRC Worldwide, Inc. Trading Companies & Distributors - 0.7% Armco Metals Holdings, Inc. Beacon Roofing Supply, Inc. Euro Tech Holdings Company Ltd. Fastenal Company General Finance Corporation Houston Wire & Cable Company Kaman Corporation MSC Industrial Direct Company, Inc. - Class A Rush Enterprises, Inc. - Class A Titan Machinery, Inc. WESCO International, Inc. Transportation Infrastructure - 0.0% (a) Aegean Marine Petroleum Network, Inc. Pingtan Marine Enterprise Ltd. Sino-Global Shipping America Ltd. Information Technology - 13.0% Communications Equipment - 1.2% Ambient Corporation Aruba Networks, Inc. AudioCodes Ltd. Black Box Corporation Blackberry Ltd. Comtech Telecommunications Corporation DragonWave, Inc. EMCORE Corporation Gilat Satellite Networks Ltd. InterDigital, Inc. Meru Networks, Inc. Mitel Networks Corporation NETGEAR, Inc. Palo Alto Networks, Inc. ParkerVision, Inc. Polycom, Inc. Procera Networks, Inc. RIT Technologies Ltd. Telestone Technologies Corporation Westell Technologies, Inc. - Class A Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 0.5% 3D Systems Corporation Cray, Inc. Diebold, Inc. Fusion-io, Inc. Imation Corporation 64 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Information Technology - 13.0% (Continued) Computers & Peripherals - 0.5% (Continued) Logitech International, S.A. $ On Track Innovations Ltd. Quantum Corporation Silicon Graphics International Corporation SMART Technologies, Inc. - Class A Stratasys Ltd. Synaptics, Inc. USA Technologies, Inc. Violin Memory, Inc. Electronic Equipment, Instruments & Components - 1.6% Audience, Inc. ClearSign Combustion Corporation Cognex Corporation Control4 Corporation Digital Ally, Inc. Document Security Systems, Inc. DTS, Inc. Dynasil Corporation of America Echelon Corporation InvenSense, Inc. IPG Photonics Corporation Itron, Inc. Magal Security Systems Ltd. Maxwell Technologies, Inc. Mercury Systems, Inc. Microvision, Inc. MTS Systems Corporation National Instruments Corporation Neonode, Inc. Parametric Sound Corporation RealD, Inc. Research Frontiers, Inc. Rofin-Sinar Technologies, Inc. Schmitt Industries, Inc. Speed Commerce, Inc. SuperCom Ltd. Superconductor Technologies, Inc. SYNNEX Corporation Trimble Navigation Ltd. Uni-Pixel, Inc. Internet Software & Services - 2.5% Angie's List, Inc. Bankrate, Inc. Bazaarvoice, Inc. Blucora, Inc. Chegg, Inc. ChinaCache International Holdings Ltd. - ADR Cornerstone OnDemand, Inc. E2open, Inc. Envestnet, Inc. 65 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Information Technology - 13.0% (Continued) Internet Software & Services - 2.5% (Continued) Equinix, Inc. $ Gogo, Inc. Innodata, Inc. Internap Network Services Corporation j2 Global, Inc. Liquidity Services, Inc. LiveDeal, Inc. Local Corporation LogMeIn, Inc. LookSmart Ltd. Marin Software, Inc. MeetMe, Inc. Millennial Media, Inc. Move, Inc. OpenTable, Inc. Piksel, Inc. - Series A-2 (b) – Points International Ltd. Professional Diversity Network, Inc. 45 Reis, Inc. Rocket Fuel, Inc. SciQuest, Inc. Shutterstock, Inc. StarTek, Inc. Textura Corporation Travelzoo, Inc. Trulia, Inc. Twitter, Inc. ValueClick, Inc. Vistaprint N.V. Vocus, Inc. Web.com Group, Inc. WebMD Health Corporation Wix.com Ltd. Zillow, Inc. - Class A Zix Corporation IT Services - 0.8% Acorn Energy, Inc. Alliance Data Systems Corporation BitAuto Holdings Ltd. - ADR Blackhawk Network Holdings, Inc. CACI International, Inc. - Class A Camelot Information Systems, Inc. - ADR Cass Information Systems, Inc. CGI Group, Inc. - Class A China Information Technology, Inc. CIBER, Inc. Computer Task Group, Inc. Convergys Corporation CSG Systems International, Inc. Forrester Research, Inc. Helios and Matheson Analytics, Inc. 66 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Information Technology - 13.0% (Continued) IT Services - 0.8% (Continued) Higher One Holdings, Inc. $ InterCloud Systems, Inc. International Business Machines Corporation JetPay Corporation 73 ManTech International Corporation - Class A PFSweb, Inc. ServiceSource International, Inc. Teradata Corporation Total System Services, Inc. Unisys Corporation Vantiv, Inc. - Class A VeriFone Systems, Inc. WidePoint Corporation WPCS International, Inc. Semiconductors & Semiconductor Equipment - 2.9% Advanced Micro Devices, Inc. Aetrium, Inc. Altera Corporation Ambarella, Inc. ASM International N.V. Camtek Ltd. Canadian Solar, Inc. CEVA, Inc. China Sunergy Company Ltd. - ADR Cree, Inc. CVD Equipment Corporation Daqo New Energy Corporation - ADR Diodes, Inc. Entropic Communications, Inc. EZchip Semiconductor Ltd. FormFactor, Inc. Global-Tech Advanced Innovations, Inc. GT Advanced Technologies, Inc. Hanwha SolarOne Company Ltd. - ADR Himax Technologies, Inc. - ADR Integrated Silicon Solution, Inc. JA Solar Holdings Company Ltd. - ADR JinkoSolar Holding Company Ltd. - ADR Kopin Corporation LDK Solar Company Ltd. - ADR Maxim Integrated Products, Inc. Micrel, Inc. Microchip Technology, Inc. Microsemi Corporation MKS Instruments, Inc. Photronics, Inc. QuickLogic Corporation Rambus, Inc. ReneSola Ltd. - ADR Rubicon Technology, Inc. Rudolph Technologies, Inc. 67 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Information Technology - 13.0% (Continued) Semiconductors & Semiconductor Equipment - 2.9% (Continued) Semtech Corporation $ SunEdison, Inc. SunPower Corporation Tessera Technologies, Inc. Tower Semiconductor Ltd. TriQuint Semiconductor, Inc. Ultratech, Inc. Veeco Instruments, Inc. Software - 3.5% American Software, Inc. - Class A AVG Technologies N.V. Barracuda Networks, Inc. BluePhoenix Solutions Ltd. Bottomline Technologies, Inc. BroadSoft, Inc. China Mobile Games & Entertainment Group Ltd. - ADR Comverse, Inc. Concur Technologies, Inc. Datawatch Corporation Ebix, Inc. Ellie Mae, Inc. FireEye, Inc. Fleetmatics Group plc Fortinet, Inc. Future Healthcare of America Glu Mobile, Inc. Guidance Software, Inc. Imperva, Inc. Infoblox, Inc. Jive Software, Inc. Liquid Holdings Group, Inc. 6 29 Magic Software Enterprises Ltd. Majesco Entertainment Company Mandalay Digital Group, Inc. MICROS Systems, Inc. Mitek Systems, Inc. NetSuite, Inc. NQ Mobile, Inc. - ADR Park City Group, Inc. Qlik Technologies, Inc. Rovi Corporation salesforce.com, inc. Silver Spring Networks, Inc. SolarWinds, Inc. Synchronoss Technologies, Inc. Tangoe, Inc. Taomee Holdings Ltd. - ADR VirnetX Holding Corporation Voltari Corporation Vringo, Inc. Wave Systems Corporation - Class A 68 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Information Technology - 13.0% (Continued) Software - 3.5% (Continued) Workday, Inc. - Class A $ XRS Corporation 71 Zynga, Inc. - Class A Materials - 3.5% Chemicals - 0.8% Albemarle Corporation American Pacific Corporation American Vanguard Corporation China Gengsheng Minerals, Inc. China Green Agriculture, Inc. Clean Diesel Technologies, Inc. Flotek Industries, Inc. FMC Corporation Gulf Resources, Inc. Innospec, Inc. Intrepid Potash, Inc. Kronos Worldwide, Inc. Minerals Technologies, Inc. Monsanto Company Mosaic Company (The) NewMarket Corporation OCI Partners, L.P. Olin Corporation OM Group, Inc. Yongye International, Inc. Zoltek Companies, Inc. Construction Materials - 0.0% (a) James Hardie Industries plc - ADR Tecnoglass, Inc. Containers & Packaging - 0.0% (a) AptarGroup, Inc. Graphic Packaging Holding Company Sonoco Products Company Metals & Mining - 2.3% A.M. Castle & Company Allied Nevada Gold Corporation AMCOL International Corporation Atlatsa Resources Corporation Avalon Rare Metals, Inc. China Natural Resources, Inc. China Precision Steel, Inc. Cliffs Natural Resources, Inc. Compass Minerals International, Inc. Comstock Mining, Inc. General Steel Holdings, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company 69 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Materials - 3.5% (Continued) Metals & Mining - 2.3% (Continued) Golden Star Resources Ltd. $ Great Northern Iron Ore Properties Hecla Mining Company Horsehead Holding Corporation Jaguar Mining, Inc. (b) Kaiser Aluminum Corporation Lake Shore Gold Corporation McEwen Mining, Inc. Molycorp, Inc. North American Palladium Ltd. Olympic Steel, Inc. Paramount Gold and Silver Corporation Polymet Mining Corporation Pretium Resources, Inc. Prospect Global Resources, Inc. Revett Minerals, Inc. Royal Gold, Inc. RTI International Metals, Inc. Schnitzer Steel Industries, Inc. - Class A Seabridge Gold, Inc. Silver Bull Resources, Inc. SilverCrest Mines, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Stillwater Mining Company SunCoke Energy Partners, L.P. Tanzanian Royalty Exploration Corporation Thompson Creek Metals Company, Inc. United States Antimony Corporation Universal Stainless & Alloy Products, Inc. Walter Energy, Inc. Western Copper and Gold Corporation Worthington Industries, Inc. Paper & Forest Products - 0.4% Domtar Corporation Louisiana-Pacific Corporation MeadWestvaco Corporation Mercer International, Inc. Orient Paper, Inc. Pope Resources, L.P. 30 Resolute Forest Products, Inc. Verso Paper Corporation Wausau Paper Corporation Telecommunication Services - 0.9% Diversified Telecommunication Services - 0.4% Cogent Communications Group, Inc. Elephant Talk Communications Corporation Frontier Communications Corporation Inteliquent, Inc. Iridium Communications, Inc. magicJack VocalTec Ltd. 70 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Telecommunication Services - 0.9% (Continued) Diversified Telecommunication Services - 0.4% (Continued) NTS, Inc. $ Otelco, Inc. - Class A Radcom Ltd. Wireless Telecommunication Services - 0.5% Boingo Wireless, Inc. Leap Wireless International, Inc. NII Holdings, Inc. NTELOS Holdings Corporation Telephone & Data Systems, Inc. United States Cellular Corporation Utilities - 1.1% Electric Utilities - 0.3% Empire District Electric Company (The) Exelon Corporation Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. ITC Holdings Corporation NextEra Energy, Inc. NRG Yield, Inc. - Class A Otter Tail Corporation Portland General Electric Company UIL Holdings Corporation Gas Utilities - 0.3% AGL Resources, Inc. AmeriGas Partners, L.P. Atmos Energy Corporation China Natural Gas, Inc. Ferrellgas Partners, L.P. Gas Natural, Inc. Laclede Group, Inc. (The) Northwest Natural Gas Company ONEOK, Inc. Independent Power Producers & Energy Traders - 0.2% American DG Energy, Inc. Dynegy, Inc. NRG Energy, Inc. Ormat Technologies, Inc. U.S. Geothermal, Inc. Multi-Utilities - 0.3% Avista Corporation Integrys Energy Group, Inc. Just Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corporation PG&E Corporation 71 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 68.5% (Continued) Shares Value Utilities - 1.1% (Continued) Multi-Utilities - 0.3% (Continued) Public Service Enterprise Group, Inc. $ Wisconsin Energy Corporation Water Utilities - 0.0% (a) Consolidated Water Company Ltd. Total Common Stocks(Proceeds $1,027,841,463) $ PREFERRED STOCKS - 0.0% (a) Shares Value Cabco Trust for J. C. Penney, 7.625% (Proceeds $50,467) $ WARRANTS - 0.0% (a) Shares Value American International Group, Inc. $ Magnum Hunter Resources Corporation (b) – Total Warrants(Proceeds $14,295) $ Total Securities Sold Short - 68.5% (Proceeds $1,027,906,225) $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Security value has been determined in good faith by the Board of Trustees. The total value of such securities is $(1,722,514) at January 31, 2014, representing (0.1%) of net assets (Note 1). See accompanying notes to Schedules of Investments. 72 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) COMMON STOCKS - 99.8% Shares Value Consumer Discretionary - 12.7% Auto Components - 1.6% American Axle & Manufacturing Holdings, Inc. (a) $ Drew Industries, Inc. Federal-Mogul Corporation (a) Gentherm, Inc. (a) 50 Modine Manufacturing Company (a) Shiloh Industries, Inc. (a) Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc. (a) 94 Strattec Security Corporation Superior Industries International, Inc. 14 Tower International, Inc. (a) Visteon Corporation (a) 4 Distributors - 0.3% Core-Mark Holding Company, Inc. Diversified Consumer Services - 0.7% Ascent Capital Group, Inc. - Class A (a) Bright Horizons Family Solutions, Inc. (a) Capella Education Company 22 Carriage Services, Inc. Corinthian Colleges, Inc. (a) Education Management Corporation (a) Hillenbrand, Inc. ITT Educational Services, Inc. (a) JTH Holding, Inc. - Class A (a) Steiner Leisure Ltd. (a) Universal Technical Institute, Inc. Hotels, Restaurants & Leisure - 2.4% Boyd Gaming Corporation (a) Century Casinos, Inc. (a) Einstein Noah Restaurant Group, Inc. Interval Leisure Group, Inc. Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) Kona Grill, Inc. (a) Marcus Corporation Marriott Vacations Worldwide Corporation (a) Monarch Casino & Resort, Inc. (a) Nathan's Famous, Inc. (a) Popeyes Louisiana Kitchen, Inc. (a) Ruth's Hospitality Group, Inc. Sonic Corporation (a) Household Durables - 2.1% Cavco Industries, Inc. (a) 22 CSS Industries, Inc. 73 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Household Durables - 2.1% (Continued) Dixie Group, Inc. (The) (a) $ Helen of Troy Ltd. (a) Hovnanian Enterprises, Inc. - Class A (a) Libbey, Inc. (a) Skullcandy, Inc. (a) Universal Electronics, Inc. (a) WCI Communities, Inc. (a) William Lyon Homes - Class A (a) ZAGG, Inc. (a) Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) Overstock.com, Inc. (a) Leisure Equipment & Products - 0.0% (b) Johnson Outdoors, Inc. - Class A Media - 1.6% A.H. Belo Corporation - Class A 70 Carmike Cinemas, Inc. (a) Clear Channel Outdoor Holdings, Inc. - Class A Cumulus Media, Inc. - Class A (a) E.W. Scripps Company (The) - Class A (a) Entravision Communications Corporation - Class A Global Sources Ltd. (a) 54 Journal Communications, Inc. - Class A (a) Lee Enterprises, Inc. (a) Loral Space & Communications, Inc. (a) 57 Martha Stewart Living Omnimedia, Inc. - Class A (a) MDC Partners, Inc. - Class A National CineMedia, Inc. Salem Communications Corporation - Class A Scholastic Corporation Starz - Series A (a) 34 Multiline Retail - 0.2% Fred's, Inc. - Class A Gordmans Stores, Inc. Specialty Retail - 2.6% Aaron's, Inc. Barnes & Noble, Inc. (a) Big 5 Sporting Goods Corporation Build-A-Bear Workshop, Inc. (a) Christopher & Banks Corporation (a) Citi Trends, Inc. (a) Destination Maternity Corporation Express, Inc. (a) Kirkland's, Inc. (a) Lithia Motors, Inc. - Class A 74 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Specialty Retail - 2.6% (Continued) MarineMax, Inc. (a) $ Murphy USA, Inc. (a) New York & Company, Inc. (a) Penske Automotive Group, Inc. 26 Pier 1 Imports, Inc. Sears Hometown and Outlet Stores, Inc. (a) Shoe Carnival, Inc. Sonic Automotive, Inc. - Class A Stein Mart, Inc. Trans World Entertainment Corporation (a) West Marine, Inc. (a) Winmark Corporation Textiles, Apparel & Luxury Goods - 1.0% Culp, Inc. Movado Group, Inc. Perry Ellis International, Inc. (a) 51 R.G. Barry Corporation Steven Madden Ltd. (a) Unifi, Inc. (a) Consumer Staples - 3.2% Beverages - 0.3% Coca-Cola Bottling Company Consolidated National Beverage Corporation (a) Food & Staples Retailing - 0.7% Andersons, Inc. (The) Ingles Markets, Inc. - Class A Pantry, Inc. (The) (a) Spartan Stores, Inc. 24 Village Super Market, Inc. - Class A Food Products - 1.4% Alico, Inc. B&G Foods, Inc. Farmer Brothers Company (a) 16 Inventure Foods, Inc. (a) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. 66 Limoneira Company Omega Protein Corporation (a) Sanderson Farms, Inc. Seneca Foods Corporation - Class A (a) Household Products - 0.2% Central Garden & Pet Company - Class A (a) Harbinger Group, Inc. (a) Oil-Dri Corporation of America Orchids Paper Products Company 75 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Staples - 3.2% (Continued) Household Products - 0.2% (Continued) WD-40 Company 64 $ Personal Products - 0.6% Female Health Company (The) IGI Laboratories, Inc. (a) Inter Parfums, Inc. Neptune Technologies & Bioressources, Inc. (a) Nutraceutical International Corporation (a) Revlon, Inc. - Class A (a) Energy - 8.0% Energy Equipment & Services - 3.0% Dawson Geophysical Company (a) Era Group, Inc. (a) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) Matrix Service Company (a) Natural Gas Services Group, Inc. (a) Nuverra Environmental Solutions, Inc. (a) Parker Drilling Company (a) Pioneer Energy Services Corporation (a) RigNet, Inc. (a) Tesco Corporation (a) Oil, Gas & Consumable Fuels - 5.0% Abraxas Petroleum Corporation (a) Alon USA Energy, Inc. Approach Resources, Inc. (a) Bonanza Creek Energy, Inc. (a) Callon Petroleum Company (a) Carrizo Oil & Gas, Inc. (a) Clayton Williams Energy, Inc. (a) Cloud Peak Energy, Inc. (a) Comstock Resources, Inc. Crosstex Energy, Inc. DHT Holdings, Inc. Endeavour International Corporation (a) EPL Oil & Gas, Inc. (a) Equal Energy Ltd. GasLog Ltd. Gastar Exploration, Inc. (a) Halcon Resources Corporation (a) Hallador Energy Company Midstates Petroleum Company, Inc. (a) Panhandle Oil & Gas, Inc. - Class A Penn Virginia Corporation (a) REX American Resources Corporation (a) Rex Energy Corporation (a) 76 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Energy - 8.0% (Continued) Oil, Gas & Consumable Fuels - 5.0% (Continued) Scorpio Tankers, Inc. $ SemGroup Corporation - Class A Stone Energy Corporation (a) Swift Energy Company (a) Synergy Resources Corporation (a) VAALCO Energy, Inc. (a) W&T Offshore, Inc. Warren Resources, Inc. (a) Westmoreland Coal Company (a) Financials - 19.0% Capital Markets - 2.7% BGC Partners, Inc. - Class A 62 Capital Southwest Corporation Diamond Hill Investment Group, Inc. 9 Evercore Partners, Inc. - Class A FBR & Company (a) GAMCO Investors, Inc. - Class A GFI Group, Inc. Gladstone Capital Corporation 11 Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A ICG Group, Inc. (a) KCG Holdings, Inc. - Class A (a) Ladenburg Thalmann Financial Services, Inc. (a) Manning & Napier, Inc. 82 MCG Capital Corporation New Mountain Finance Corporation NGP Capital Resources Company Pzena Investment Management, Inc. - Class A Safeguard Scientifics, Inc. (a) 13 Solar Capital Ltd. SWS Group, Inc. (a) 27 U.S. Global Investors, Inc. - Class A Virtus Investment Partners, Inc. (a) 15 Westwood Holdings Group, Inc. Commercial Banks - 4.0% 1st Source Corporation Access National Corporation Bancorp, Inc. (The) (a) Bank of Kentucky Financial Corporation Bank of Marin Bancorp BNC Bancorp Bridge Bancorp, Inc. Bryn Mawr Bank Corporation 66 C&F Financial Corporation 68 Capital Bank Financial Corporation - Class A (a) CapitalSource, Inc. 77 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 19.0% (Continued) Commercial Banks - 4.0% (Continued) Center Bancorporation, Inc. $ CenterState Banks, Inc. Central Pacific Financial Corporation Chemical Financial Corporation CoBiz Financial, Inc. Customers Bancorp, Inc. (a) Eagle Bancorp, Inc. (a) Enterprise Financial Services Corporation Farmers Capital Bank Corporation (a) Fidelity Southern Corporation Financial Institutions, Inc. First BanCorp (Puerto Rico) (a) First Horizon National Corporation 1 3 First Interstate BancSystem, Inc. Hanmi Financial Corporation Heartland Financial USA, Inc. 77 HomeTrust Bancshares, Inc. (a) Independent Bank Corporation (Michigan) (a) Intervest Bancshares Corporation (a) MainSource Financial Group, Inc. Merchants Bancshares, Inc. NBT Bancorp, Inc. 19 Northrim BanCorp, Inc. Old Line Bancshares, Inc. Old National Bancorp OmniAmerican Bancorp, Inc. (a) Pacific Continental Corporation Park Sterling Corporation 84 Peoples Bancorp, Inc. 75 Preferred Bank (a) Renasant Corporation Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (a) Southwest Bancorp, Inc. State Bank Financial Corporation 72 Sterling Financial Corporation SVB Financial Group (a) 17 Synovus Financial Corporation Taylor Capital Group, Inc. (a) 3 67 Texas Capital Bancshares, Inc. (a) TriCo Bancshares 88 Union First Market Bankshares Corporation Univest Corporation of Pennsylvania Washington Banking Company Washington Trust Bancorp, Inc. 17 WesBanco, Inc. Wintrust Financial Corporation Consumer Finance - 0.8% Cash America International, Inc. 78 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 19.0% (Continued) Consumer Finance - 0.8% (Continued) DFC Global Corporation (a) $ Nelnet, Inc. - Class A Nicholas Financial, Inc. Portfolio Recovery Associates, Inc. (a) 73 Regional Management Corporation (a) Diversified Financial Services - 0.6% Consumer Portfolio Services, Inc. (a) Gain Capital Holdings, Inc. MarketAxess Holdings, Inc. Marlin Business Services Corporation PHH Corporation (a) PICO Holdings, Inc. (a) Insurance - 4.4% Allied World Assurance Company Holdings A.G. 40 American National Insurance Company 36 AMERISAFE, Inc. Argo Group International Holdings Ltd. Baldwin & Lyons, Inc. - Class B Donegal Group, Inc. - Class A EMC Insurance Group, Inc. Global Indemnity plc (a) 44 Greenlight Capital Re Ltd. - Class A (a) 75 Hilltop Holdings, Inc. (a) Horace Mann Educators Corporation Investors Title Company Kansas City Life Insurance Company Kemper Corporation Maiden Holdings Ltd. National Interstate Corporation 57 Navigators Group, Inc. (The) (a) OneBeacon Insurance Group Ltd. - Class A Primerica, Inc. ProAssurance Corporation Safety Insurance Group, Inc. Selective Insurance Group, Inc. Symetra Financial Corporation United Fire Group, Inc. United Insurance Holdings Corporation Real Estate Investment Trusts (REIT) - 4.7% Agree Realty Corporation American Capital Mortgage Investment Corporation Anworth Mortgage Asset Corporation Apollo Commercial Real Estate Finance, Inc. ARMOUR Residential REIT, Inc. Ashford Hospitality Prime, Inc. Cedar Realty Trust, Inc. Chesapeake Lodging Trust 79 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 19.0% (Continued) Real Estate Investment Trusts (REIT) - 4.7% (Continued) Chimera Investment Corporation $ DCT Industrial Trust, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. 53 Geo Group, Inc. (The) Gramercy Property Trust, Inc. (a) Healthcare Trust of America, Inc. - Class A Hersha Hospitality Trust LTC Properties, Inc. Monmouth Real Estate Investment Corporation -Class A New Residential Investment Corporation One Liberty Properties, Inc. Saul Centers, Inc. Select Income REIT 88 Sovran Self Storage, Inc. Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Terreno Realty Corporation UMH Properties, Inc. Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A Winthrop Realty Trust Real Estate Management & Development - 0.0% (b) Forestar Group, Inc. (a) Thrifts & Mortgage Finance - 1.8% Apollo Residential Mortgage, Inc. Berkshire Hills Bancorp, Inc. BofI Holding, Inc. (a) Capitol Federal Financial, Inc. Federal Agricultural Mortgage Corporation - Class C Flagstar Bancorp, Inc. (a) Home Federal Bancorp, Inc. OceanFirst Financial Corporation 19 Oritani Financial Corporation Provident Financial Holdings, Inc. Provident Financial Services, Inc. SI Financial Group, Inc. Territorial Bancorp, Inc. Tree.com, Inc. (a) United Financial Bancorp, Inc. ViewPoint Financial Group, Inc. Walker & Dunlop, Inc. (a) Washington Federal, Inc. Health Care - 15.0% Biotechnology - 1.2% Aegerion Pharmaceuticals, Inc. (a) 80 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 15.0% (Continued) Biotechnology - 1.2% (Continued) AMAG Pharmaceuticals, Inc. (a) $ Athersys, Inc. (a) BioSpecifics Technologies Corporation (a) Cell Therapeutics, Inc. (a) Coronado Biosciences, Inc. (a) 1 3 Cytokinetics, Inc. (a) Durata Therapeutics, Inc. (a) Dyax Corporation (a) Emergent BioSolutions, Inc. (a) Geron Corporation (a) Harvard Apparatus Regenerative Technology, Inc. (a) 1 1 MiMedx Group, Inc. (a) Nanosphere, Inc. (a) PDL BioPharma, Inc. SciClone Pharmaceuticals, Inc. (a) TESARO, Inc. (a) 8 Threshold Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 5.0% Analogic Corporation AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) ArthroCare Corporation (a) AtriCure, Inc. (a) Cantel Medical Corporation Cardiovascular Systems, Inc. (a) CONMED Corporation CryoLife, Inc. Derma Sciences, Inc. (a) DexCom, Inc. (a) Exactech, Inc. (a) Greatbatch, Inc. (a) Haemonetics Corporation (a) HeartWare International, Inc. (a) Invacare Corporation Merit Medical Systems, Inc. (a) Natus Medical, Inc. (a) OraSure Technologies, Inc. (a) Orthofix International N.V. (a) RTI Surgical, Inc. (a) Spectranetics Corporation (The) (a) 81 Symmetry Medical, Inc. (a) Utah Medical Products, Inc. 79 Vascular Solutions, Inc. (a) ZELTIQ Aesthetics, Inc. (a) Health Care Providers & Services - 6.1% Air Methods Corporation (a) Alliance Healthcare Services, Inc. (a) Almost Family, Inc. (a) 81 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 15.0% (Continued) Health Care Providers & Services - 6.1% (Continued) AMN Healthcare Services, Inc. (a) $ AmSurg Corporation (a) BioTelemetry, Inc. (a) Chindex International, Inc. (a) Corvel Corporation (a) Cross Country Healthcare, Inc. (a) Emeritus Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) 65 Hanger, Inc. (a) Health Net, Inc. (a) HMS Holdings Corporation (a) IPC The Hospitalist Company, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Molina Healthcare, Inc. (a) National Healthcare Corporation 61 National Research Corporation - Class A (a) PharMerica Corporation (a) Providence Service Corporation (The) (a) Select Medical Holdings Corporation Skilled Healthcare Group, Inc. - Class A (a) Triple-S Management Corporation - Class B (a) U.S. Physical Therapy, Inc. Universal American Corporation VCA Antech, Inc. (a) WellCare Health Plans, Inc. (a) Health Care Technology - 0.8% HealthStream, Inc. (a) MedAssets, Inc. (a) Merge Healthcare, Inc. (a) Omnicell, Inc. (a) Quality Systems, Inc. Life Sciences Tools & Services - 0.6% Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Fluidigm Corporation (a) Harvard Bioscience, Inc. (a) NeoGenomics, Inc. (a) Pacific Biosciences of California, Inc. (a) Pharmaceuticals - 1.3% Alimera Sciences, Inc. (a) Cadence Pharmaceuticals, Inc. (a) Cornerstone Therapeutics, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) Medicines Company (The) (a) 82 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 15.0% (Continued) Pharmaceuticals - 1.3% (Continued) Pain Therapeutics, Inc. (a) $ POZEN, Inc. (a) Prestige Brands Holdings, Inc. (a) Industrials - 15.2% Aerospace & Defense - 0.7% API Technologies Corporation (a) Astronics Corporation (a) Engility Holdings, Inc. (a) Exelis, Inc. Huntington Ingalls Industries, Inc. MOOG, Inc. - Class A (a) Orbital Sciences Corporation (a) Air Freight & Logistics - 0.0% (b) Air Transport Services Group, Inc. (a) Airlines - 0.8% Hawaiian Holdings, Inc. (a) JetBlue Airways Corporation (a) Republic Airways Holdings, Inc. (a) SkyWest, Inc. Building Products - 1.3% Builders FirstSource, Inc. (a) Gibraltar Industries, Inc. (a) Insteel Industries, Inc. NCI Building Systems, Inc. (a) Nortek, Inc. (a) Patrick Industries, Inc. (a) PGT, Inc. (a) Universal Forest Products, Inc. Commercial Services & Supplies - 2.3% ARC Document Solutions, Inc. (a) Brink's Company (The) Casella Waste Systems, Inc. - Class A (a) Costa, Inc. - Class A (a) Covanta Holding Corporation Heritage-Crystal Clean, Inc. (a) HNI Corporation Kimball International, Inc. - Class B Multi-Color Corporation Steelcase, Inc. - Class A SYKES Enterprises, Inc. (a) Team, Inc. (a) US Ecology, Inc. Viad Corporation 83 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 15.2% (Continued) Construction & Engineering - 1.3% AECOM Technology Corporation (a) $ Ameresco, Inc. - Class A (a) Argan, Inc. Dycom Industries, Inc. (a) EMCOR Group, Inc. Great Lakes Dredge & Dock Corporation (a) MYR Group, Inc. (a) Northwest Pipe Company (a) 64 Primoris Services Corporation Electrical Equipment - 0.8% Coleman Cable, Inc. General Cable Corporation Powell Industries, Inc. Preformed Line Products Company Vicor Corporation (a) 52 Industrial Conglomerates - 0.2% Standex International Corporation Machinery - 4.5% Actuant Corporation - Class A Adept Technology, Inc. (a) Alamo Group, Inc. Albany International Corporation - Class A American Railcar Industries, Inc. Ampco-Pittsburgh Corporation Blount International, Inc. (a) CIRCOR International, Inc. Columbus McKinnon Corporation (a) Dynamic Materials Corporation Energy Recovery, Inc. (a) ESCO Technologies, Inc. Flow International Corporation (a) Gorman-Rupp Company (The) Graham Corporation Greenbrier Companies, Inc. (The) (a) 69 Harsco Corporation John Bean Technologies Corporation Kadant, Inc. Lydall, Inc. (a) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A NN, Inc. Rexnord Corporation (a) Twin Disc, Inc. Xerium Technologies, Inc. (a) 84 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 15.2% (Continued) Marine - 0.0% (b) International Shipholding Corporation $ Professional Services - 2.1% Barrett Business Services, Inc. CDI Corporation CRA International, Inc. (a) Exponent, Inc. Franklin Covey Company (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. Huron Consulting Group, Inc. (a) Kelly Services, Inc. - Class A Korn/Ferry International (a) Navigant Consulting, Inc. (a) On Assignment, Inc. (a) Resources Connection, Inc. VSE Corporation Road & Rail - 0.6% Con-Way, Inc. Marten Transport Ltd. Quality Distribution, Inc. (a) Universal Truckload Services, Inc. Trading Companies & Distributors - 0.6% Aircastle Ltd. BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) GATX Corporation 55 H&E Equipment Services, Inc. (a) MRC Global, Inc. (a) TAL International Group, Inc. (a) Textainer Group Holdings Ltd. Information Technology - 19.7% Communications Equipment - 1.6% Alliance Fiber Optic Products, Inc. Anaren, Inc. (a) Aviat Networks, Inc. (a) Bel Fuse, Inc. - Class B CalAmp Corporation (a) Calix, Inc. (a) Digi International, Inc. (a) Emulex Corporation (a) Oplink Communications, Inc. (a) ORBCOMM, Inc. (a) PCTEL, Inc. ShoreTel, Inc. (a) TESSCO Technologies, Inc. 85 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 19.7% (Continued) Communications Equipment - 1.6% (Continued) Westell Technologies, Inc. - Class A (a) $ Computers & Peripherals - 1.3% Dot Hill Systems Corporation (a) Electronics For Imaging, Inc. (a) Immersion Corporation (a) Novatel Wireless, Inc. (a) QLogic Corporation (a) Super Micro Computer, Inc. (a) Electronic Equipment, Instruments & Components - 4.5% Aeroflex Holding Corporation (a) Agilysys, Inc. (a) AVX Corporation Benchmark Electronics, Inc. (a) Clearfield, Inc. (a) Cognex Corporation (a) 67 Coherent, Inc. (a) CTS Corporation CUI Global, Inc (a) Daktronics, Inc. Electro Scientific Industries, Inc. Fabrinet (a) GSI Group, Inc. (The) (a) Insight Enterprises, Inc. (a) KEMET Corporation (a) Key Tronic Corporation (a) 39 Mesa Laboratories, Inc. Methode Electronics, Inc. MTS Systems Corporation 80 Multi-Fineline Electronix, Inc. (a) 38 Newport Corporation (a) OSI Systems, Inc. (a) Park Electrochemical Corporation PC Connection, Inc. Perceptron, Inc. Rogers Corporation (a) ScanSource, Inc. (a) Vishay Intertechnology, Inc. (a) Vishay Precision Group, Inc. (a) Internet Software & Services - 1.7% comScore, Inc. (a) eGain Corporation (a) 25 Liquidity Services, Inc. (a) Marchex, Inc. - Class B (a) Perficient, Inc. (a) QuinStreet, Inc. (a) Responsys, Inc. (a) Spark Networks, Inc. (a) 86 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 19.7% (Continued) Internet Software & Services - 1.7% (Continued) Stamps.com, Inc. (a) $ Support.com, Inc. (a) United Online, Inc. Unwired Planet, Inc. (a) XO Group, Inc. (a) IT Services - 2.7% Booz Allen Hamilton Holding Corporation Cass Information Systems, Inc. 15 Euronet Worldwide, Inc. (a) Global Cash Access Holdings, Inc. (a) Hackett Group, Inc. (The) Heartland Payment Systems, Inc. iGATE Corporation (a) Information Services Group, Inc. (a) Lionbridge Technologies, Inc. (a) ModusLink Global Solutions, Inc. (a) MoneyGram International, Inc. (a) Planet Payment, Inc. (a) PRGX Global, Inc. (a) Sapient Corporation (a) 65 Unisys Corporation (a) Virtusa Corporation (a) Semiconductors & Semiconductor Equipment - 5.4% Advanced Energy Industries, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) Amkor Technology, Inc. (a) ATMI, Inc. (a) Axcelis Technologies, Inc. (a) Brooks Automation, Inc. Cabot Microelectronics Corporation (a) Cascade Microtech, Inc. (a) Cirrus Logic, Inc. (a) DSP Group, Inc. (a) Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) Intermolecular, Inc. (a) IXYS Corporation Lattice Semiconductor Corporation (a) Mattson Technology, Inc. (a) MaxLinear, Inc. - Class A (a) Microsemi Corporation (a) Monolithic Power Systems, Inc. (a) NVE Corporation (a) PDF Solutions, Inc. (a) Pericom Semiconductor Corporation (a) PLX Technology, Inc. (a) Power Integrations, Inc. 87 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 19.7% (Continued) Semiconductors & Semiconductor Equipment - 5.4% (Continued) RF Micro Devices, Inc. (a) $ Silicon Image, Inc. (a) Spansion, Inc. - Class A (a) Supertex, Inc. (a) Ultra Clean Holdings, Inc. (a) Vitesse Semiconductor Corporation (a) Software - 2.5% American Software, Inc. - Class A Cinedigm Corporation (a) Compuware Corporation Digimarc Corporation EPIQ Systems, Inc. ePlus, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) Interactive Intelligence Group, Inc. (a) NetScout Systems, Inc. (a) Park City Group, Inc. (a) Pegasystems, Inc. PROS Holdings, Inc. (a) 78 RealPage, Inc. (a) Sapiens International Corporation N.V. (a) Take-Two Interactive Software, Inc. (a) TeleNav, Inc. (a) Verint Systems, Inc. (a) Materials - 4.7% Chemicals - 1.7% A. Schulman, Inc. Arabian American Development Company (a) Chase Corporation 25 Chemtura Corporation (a) 8 H.B. Fuller Company Innospec, Inc. Kraton Performance Polymers, Inc. (a) LSB Industries, Inc. (a) Minerals Technologies, Inc. OMNOVA Solutions, Inc. (a) Penford Corporation (a) 35 Quaker Chemical Corporation 54 Senomyx, Inc. (a) Sensient Technologies Corporation Stepan Company Tredegar Corporation 9 Zep, Inc. Construction Materials - 0.4% Headwaters, Inc. (a) Texas Industries, Inc. (a) 88 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Materials - 4.7% (Continued) Construction Materials - 0.4% (Continued) United States Lime & Minerals, Inc. (a) $ Containers & Packaging - 0.9% AEP Industries, Inc. (a) Berry Plastics Group, Inc. (a) Graphic Packaging Holding Company (a) Myers Industries, Inc. Silgan Holdings, Inc. Metals & Mining - 0.5% AK Steel Holding Corporation (a) Charles & Colvard Ltd. (a) Commercial Metals Company Handy & Harman Ltd. (a) Haynes International, Inc. Horsehead Holding Corporation (a) 96 Materion Corporation Noranda Aluminum Holding Corporation Olympic Steel, Inc. Tahoe Resources, Inc. (a) 8 Paper & Forest Products - 1.2% Clearwater Paper Corporation (a) KapStone Paper and Packaging Corporation (a) Neenah Paper, Inc. P.H. Glatfelter Company Schweitzer-Mauduit International, Inc. Telecommunication Services - 1.1% Diversified Telecommunication Services - 0.8% Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A (a) HickoryTech Corporation IDT Corporation - Class B Inteliquent, Inc. Premiere Global Services, Inc. (a) Straight Path Communications, Inc. - Class B (a) Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.3% NII Holdings, Inc. (a) Telephone and Data Systems, Inc. Utilities - 1.2% Electric Utilities - 0.6% Cleco Corporation El Paso Electric Company PNM Resources, Inc. Unitil Corporation 89 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Utilities - 1.2% (Continued) Gas Utilities - 0.0% (b) Chesapeake Utilities Corporation $ Delta Natural Gas Company, Inc. 90 Multi-Utilities - 0.2% Vectren Corporation Water Utilities - 0.4% California Water Service Group Connecticut Water Service, Inc. Middlesex Water Company Total Common Stocks(Cost$82,984,382) $ OTHER INVESTMENTS - 0.2% Shares Value Firsthand Technology Value Fund, Inc. (a) (Cost $191,789) $ MONEY MARKET FUNDS - 1.4% Shares Value UMB Money Market Fiduciary, 0.01% (c) (Cost $1,257,820) $ Total Investments at Value - 101.4% (Cost $84,433,991) $ Liabilities in Excess of Other Assets-(1.4%) ) Net Assets - 100.0% $ (a) Non-income producing security. (b) Percentage rounds to less than 0.1%. (c) The rate shown is the 7-day effective yield as of January 31, 2014. See accompanying notes to Schedules of Investments. 90 TFS HEDGED FUTURES FUND SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) U.S. TREASURY OBLIGATIONS (a) - 20.8% Par Value Value U.S. Treasury Bills, 0.075%, due 05/15/2014 $ $ 0.038%, due 05/29/2014 0.060%, due 06/12/2014 0.035%, due 06/19/2014 0.045%, due 06/26/2014 Total U.S. Treasury Obligations(Cost$12,247,783) $ MONEY MARKET FUNDS - 62.2% Shares Value BlackRock Liquidity Funds TempFund Portfolio - Institutional Class, 0.03% (b) $ Fidelity Institutional Money Market Portfolio - Class I, 0.04% (b) Goldman Sachs Financial Square Money Market Fund - Institutional Class, 0.06% (b) Morgan Stanley Institutional Liquidity Funds - Money Market Portfolio - Institutional Class, 0.05% (b) PIMCO Money Market Fund - Institutional Class, 0.01% (b) Vanguard Prime Money Market Fund - Investor Shares,0.01%(b) Total Money Market Funds(Cost$36,591,026) $ Total Investments at Value - 83.0% (Cost $48,838,809) $ Other Assets in Excess of Liabilities - 17.0% Net Assets - 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) The rate shown is the 7-day effective yield as of January 31, 2014. See accompanying notes to Schedules of Investments. 91 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS January 31, 2014 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Class III Milk Future 03/04/2014 1 $ $ Copper Future 03/27/2014 14 ) Ethanol Future 03/05/2014 29 Feeder Cattle Future 03/27/2014 2 Frozen Concentrate Orange Juice Future 03/11/2014 1 64 Gold Future 04/28/2014 1 ) Hard Red Winter Wheat Future 03/14/2014 ) Live Cattle Future 04/30/2014 6 Natural Gas Future 02/26/2014 29 NY Harbor ULSD Future 02/28/2014 7 Oats Future 03/14/2014 72 Rough Rice Future 03/14/2014 24 ) Soybean Future 03/14/2014 13 ) Soybean Meal Future 03/14/2014 ) Total Commodity Futures ) INDEX FUTURES CBOE Volatility Index (VIX) Future 02/18/2014 CBOE Volatility Index (VIX) Future 03/17/2014 E-Mini S&P 500 Future 03/21/2014 ) Total Index Futures Total Futures Contracts $ $ See accompanying notes to Schedules of Investments. 92 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT January 31, 2014 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Butter Cash Future 03/04/2014 1 $ $ Butter Cash Future 04/29/2014 1 ) Butter Cash Future 07/01/2014 3 Class III Milk Future 04/01/2014 1 ) Cocoa Future 03/14/2013 14 ) Coffee Future 03/19/2014 25 ) Corn Future 03/14/2014 60 ) Cotton No. 2 Future 03/07/2014 3 Crude Oil Future 02/20/2014 4 ) Gasoline Future 02/28/2014 6 Lean Hogs Future 02/14/2014 18 Lean Hogs Future 04/14/2014 27 ) Live Cattle Future 02/28/2014 2 ) Lumber Future 03/14/2014 42 Palladium Future 03/27/2014 13 Platinum Future 04/28/2014 7 Red Spring Wheat Future 03/14/2014 18 Silver Future 03/27/2014 5 Soybean Oil Future 03/14/2014 Sugar No. 11 Future 02/28/2014 6 ) Wheat Future 03/14/2014 Total Futures Contracts Sold Short $ $ See accompanying notes to Schedules of Investments. 93 TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS January 31, 2014 (Unaudited) 1. Securities valuation The portfolio securities of TFS Market Neutral Fund, TFS Small Cap Fund and TFS Hedged Futures Fund (the “Funds”) are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for long positions and at the closing ask price for short positions for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Futures contracts are generally valued at the last quoted sales price on the applicable valuation date.Futures contracts that trade on exchanges that close before 4:00 p.m. Eastern time are valued at the official settlement price of the primary exchange on which it is traded.Prices for these futures contracts are monitored by TFS Capital LLC (the Funds’ advisor) until 4:00 p.m. Eastern time to determine if fair valuation is required.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of TFS Capital Investment Trustand will be classified as Level 3 within the fair value hierarchy (see below). Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. The Funds’ investments, securities sold short and futures contracts have been categorized based upon a fair value hierarchy in accordance with the Financial Accounting Standards Board’s guidance on fair value measurement.The levels of the fair value hierarchy and their applicability to the Funds are described below: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities at the reporting date.Level 1 assets and liabilities may include common stocks, preferred stocks, closed-end, open-end and exchange-traded funds and notes, warrants, futures contracts and cash equivalents. · Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets and quoted prices for identical or similar assets or liabilities that are not active.Assets and liabilities included in this category may include common stocks and warrants that trade infrequently or their trading has been temporarily halted and U.S. treasury obligations and corporate bonds with values that are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. · Level 3 inputs are unobservable inputs for the asset or liability and include situations where there is little, if any, market activity for the asset or liability. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement.The Funds’ assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized as Level 3. 94 TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Funds’ investments, securities sold short and other financial instruments as of January 31, 2014: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks $ Preferred Stocks - - Other Investments - - Corporate Bonds - - Money Market Funds - - Total $ Other Financial Instruments: Common Stocks – Sold Short $ ) $
